Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 1 of 73 Page ID #:514



   1    MARY E. ALEXANDER, ESQ. (SBN: 104173)
        Email: malexander@maryalexanderlaw.com
   2    Mary Alexander & Associates, P.C.
   3    44 Montgomery Street, Suite 1303
        San Francisco, California 94104
   4    Telephone: (415) 433-4440
        Facsimile: (415) 433-5440
   5
        ELIZABETH J. CABRASER (SBN: 083151)
   6    Email: ecabraser@lchb.com
        Lieff Cabraser Heimann & Bernstein, LLP
   7    275 Battery Street, 29th Floor
   8    San Francisco, CA 94111-3339
        Telephone: (415) 956-1000
   9    Facsimile: (415) 956-1008
  10    GRETCHEN NELSON (SBN: 112566)
        Email: gnelson@nflawfirm.com
  11    Nelson & Fraenkel LLP
        601 So. Figueroa Street, Suite 2050
  12    Los Angeles, CA 90017
        Telephone: (213) 622-6469
  13    Facsimile: (213) 622-6019
  14
        Attorneys for Plaintiffs
  15    [Additional counsel on signature page]
  16                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  17
  18   CYNTHIA LYNN FORD; JAMES DAVID                  Case No.: 2:20-cv-06226-DDP
       ARTHUR FORD; CAROLE KEALY;
       KELLY SANDOVAL; RUBEN                           (AFMx)
  19   SANDOVAL; STEPHEN COLLINS;
  20   SARAH DAVIES; KURT EMERALD;                     SECOND AMENDED CLASS
       TRACY EMERALD; LARRY A. FISHER;                 ACTION COMPLAINT FOR
  21   RITA FISHER; DAVID GONSALVES;                   DAMAGES
       MARY ANN GONSALVES; TRACIE
  22   LING; BRIAN LOSIE; PEGGY LOSIE;
       JOHN MILLER; RENATE MILLER;                     1. NEGLIGENCE
  23   KENNETH PRAG; MARIE RIVERA;                     2. GROSS NEGLIGENCE
       PAUL RIVERA; JOHN SHATERIAN; and
       JUDITH SHATERIAN, on behalf of                  3. NEGLIGENT INFLICTION OF
  24   themselves and all others similarly situated,      EMOTIONAL DISTRESS
  25               Plaintiffs,
             vs.                                       DEMAND FOR JURY TRIAL
  26
       CARNIVAL CORPORATION; CARNIVAL
  27   PLC and PRINCESS CRUISE LINES LTD.,
  28               Defendants.
                                                                  SECOND AMENDED CLASS ACTION
                                                                       COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 2 of 73 Page ID #:515



   1                         COMPLAINT AND JURY DEMAND
   2           Individual and representative Plaintiffs CYNTHIA LYNN FORD; JAMES
   3   DAVID ARTHUR FORD; CAROLE KEALY; KELLY SANDOVAL; and
   4   RUBEN SANDOVAL bring this action for themselves and on behalf of all persons
   5   similarly situated, including Individual Plaintiffs STEPHEN COLLINS; SARAH
   6   DAVIES; KURT EMERALD; TRACY EMERALD; LARRY A. FISHER; RITA
   7   FISHER; DAVID GONSALVES; MARY ANN GONSALVES; TRACIE LING;
   8   BRIAN LOSIE; PEGGY LOSIE; JOHN MILLER; RENATE MILLER;
   9   KENNETH PRAG; MARIE RIVERA; PAUL RIVERA; JOHN SHATERIAN; and
  10   JUDITH SHATERIAN, and the more than 2000 other passengers who sailed on the
  11   roundtrip Motor Vessel (“M/V”) GRAND PRINCESS cruise from San Francisco,
  12   California on February 11, 2020, to Mexico, against Defendants, PRINCESS
  13   CRUISE LINES LTD. ("PRINCESS"), its parent companies CARNIVAL
  14   CORPORATION & CARNIVAL PLC (collectively, “CARNIVAL”) and allege:
  15                                     THE PARTIES
  16           1.   Individual and representative Plaintiff Cynthia Lynn Ford is sui juris, a
  17   resident of Placer County, California, and was a passenger onboard the Grand
  18   Princess cruise from February 11, 2020, to disembarkation on February 21, 2020.
  19           2.   Individual and representative Plaintiff James David Arthur Ford is sui
  20   juris, a resident of Placer County, California, and was a passenger onboard the
  21   Grand Princess cruise from February 11, 2020, to disembarkation on February 21,
  22   2020.
  23           3.   Individual and representative Plaintiff Carole Kealy is sui juris, a
  24   resident of San Francisco County, California, and was a passenger onboard the
  25   Grand Princess cruise from February 11, 2020, to disembarkation on February 21,
  26   2020.
  27
  28
                                                                    SECOND AMENDED CLASS ACTION
                                                -2-                      COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 3 of 73 Page ID #:516



   1         4.    Individual and representative Plaintiff Kelly Sandoval is sui juris, a
   2   resident of Shasta County, California, and was a passenger onboard the Grand
   3   Princess cruise from February 11, 2020, to disembarkation on February 21, 2020.
   4         5.    Individual and representative Plaintiff Ruben Sandoval is sui juris, a
   5   resident of Shasta County, California, and was a passenger onboard the Grand
   6   Princess cruise from February 11, 2020, to disembarkation on February 21, 2020.
   7         6.    Individual Plaintiff Stephen Collins is sui juris, a resident of San
   8   Francisco County, California, and was a passenger onboard the Grand Princess
   9   cruise from February 11, 2020, and continued onboard the ship to Hawaii. He
  10   disembarked on or about March 10, 2020.
  11         7.    Individual Plaintiff Sarah Davies is sui juris, a resident of Solano
  12   County, California, and was a passenger onboard the Grand Princess cruise from
  13   February 11, 2020, to disembarkation on February 21, 2020.
  14         8.    Individual Plaintiff Kurt Emerald is sui juris, a resident of Shasta
  15   County, California, and was a passenger onboard the Grand Princess cruise from
  16   February 11, 2020, to disembarkation on February 21, 2020.
  17         9.    Individual Plaintiff Tracy Emerald is sui juris, a resident of Shasta
  18   County, California, and was a passenger onboard the Grand Princess cruise from
  19   February 11, 2020, to disembarkation on February 21, 2020.
  20         10.   Individual Plaintiff Larry A. Fisher is sui juris, a resident of Alameda
  21   County, California, and was a passenger onboard the Grand Princess cruise from
  22   February 11, 2020, to disembarkation on February 21, 2020.
  23         11.   Individual Plaintiff Rita Fisher is sui juris, a resident of Alameda
  24   County, California, and was a passenger onboard the Grand Princess cruise from
  25   February 11, 2020, to disembarkation on February 21, 2020.
  26
  27
  28
                                                                    SECOND AMENDED CLASS ACTION
                                               -3-                       COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 4 of 73 Page ID #:517



   1         12.   Individual Plaintiff David Gonsalves is sui juris, a resident of Contra
   2   Costa County, California, and was a passenger onboard the Grand Princess cruise
   3   from February 11, 2020, to disembarkation on February 21, 2020.
   4         13.   Individual Plaintiff Mary Ann Gonsalves is sui juris, a resident of
   5   Contra Costa County, California, and was a passenger onboard the Grand Princess
   6   cruise from February 11, 2020, to disembarkation on February 21, 2020.
   7         14.   Individual Plaintiff Tracie Ling is sui juris, a resident of Solano
   8   County, California, and was a passenger onboard the Grand Princess cruise from
   9   February 11, 2020, to disembarkation on February 21, 2020.
  10         15.   Individual Plaintiff Brian Losie is sui juris, a resident of British
  11   Columbia, Canada, and was a passenger onboard the Grand Princess cruise from
  12   February 11, 2020, and continued onboard the ship to Hawaii. He disembarked on
  13   March 9, 2020.
  14         16.   Individual Plaintiff Peggy Losie is sui juris, a resident of British
  15   Columbia, Canada, and was a passenger onboard the Grand Princess cruise from
  16   February 11, 2020, and continued onboard the ship to Hawaii. She disembarked on
  17   March 9, 2020.
  18         17.   Individual Plaintiff John Miller is sui juris, a resident of Sonoma
  19   County, California, and was a passenger onboard the Grand Princess cruise from
  20   February 11, 2020, to disembarkation on February 21, 2020.
  21         18.   Individual Plaintiff Renate Miller is sui juris, a resident of Sonoma
  22   County, California, and was a passenger onboard the Grand Princess cruise from
  23   February 11, 2020, to disembarkation on February 21, 2020.
  24         19.   Individual Plaintiff Kenneth Prag is sui juris, a resident of San
  25   Francisco County, California, and was a passenger onboard the Grand Princess
  26   cruise from February 11, 2020, and continued onboard the ship to Hawaii. He
  27   disembarked on March 10, 2020.
  28
                                                                     SECOND AMENDED CLASS ACTION
                                                -4-                       COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 5 of 73 Page ID #:518



   1         20.   Individual Plaintiff Marie Rivera is sui juris, a resident of Contra
   2   Costa County, California, and was a passenger onboard the Grand Princess cruise
   3   from February 11, 2020, to disembarkation on February 21, 2020.
   4         21.   Individual Plaintiff Paul Rivera is sui juris, a resident of Contra Costa
   5   County, California, and was a passenger onboard the Grand Princess cruise from
   6   February 11, 2020, to disembarkation on February 21, 2020.
   7         22.   Individual Plaintiff John Shaterian is sui juris, a resident of Contra
   8   Costa County, California and was a passenger onboard the Grand Princess cruise
   9   from February 11, 2020, to disembarkation on February 21, 2020.
  10         23.   Individual Plaintiff Judith Shaterian is sui juris, a resident of Contra
  11   Costa County, California, and was a passenger onboard the Grand Princess cruise
  12   from February 11, 2020, to disembarkation on February 21, 2020.
  13         24.   Defendant CARNIVAL CORPORATION was incorporated in 1972 in
  14   Panama and has its headquarters in Miami, Florida.
  15         25.   Defendant CARNIVAL PLC was incorporated in 2000, in Wales,
  16   United Kingdom. It also has its headquarters in Miami, Florida.
  17         26.   Upon information and belief, Defendant PRINCESS CRUISE LINES
  18   LTD. is incorporated in Bermuda, with its headquarters in Santa Clarita, California.
  19         27.   Upon information and belief, at all times hereto, CARNIVAL
  20   CORPORATION, CARNIVAL PLC, and PRINCESS advertised, marketed, sold,
  21   and profited (directly or indirectly) from and owned, controlled, and operated the
  22   cruise ship, M/V GRAND PRINCESS.
  23                      ALTER EGO/PIERCING CORPORATE VEIL
  24         28.   Defendants CARNIVAL CORPORATION, CARNIVAL PLC, AND
  25   PRINCESS are alter egos and/or agents of each other such that the corporate form
  26   should be disregarded.
  27
  28
                                                                    SECOND AMENDED CLASS ACTION
                                               -5-                       COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 6 of 73 Page ID #:519



   1         29.    CARNIVAL CORPORATION and CARNIVAL PLC operate as a
   2   single economic enterprise. They share a senior executive management team and
   3   identical Boards of Directors. Both CARNIVAL CORPORATION and
   4   CARNIVAL PLC share a single headquarters in Miami, Florida. They are one and
   5   the same.
   6         30.    As described by CARNIVAL CORPORATION in a filing with the
   7   Securities and Exchange Commission (“SEC”), “Carnival Corporation and Carnival
   8   plc operate a dual listed company (‘DLC’), whereby the businesses of Carnival
   9   Corporation and Carnival plc are combined through a number of contracts and
  10   through provisions in Carnival Corporation’s Articles of Incorporation and By-
  11   Laws and Carnival plc’s Articles of Association.”
  12         31.    Plaintiffs bring this lawsuit against CARNIVAL CORPORATION and
  13   CARNIVAL PLC individually, but because the entities work as alter-egos and/or
  14   agents of one another, Plaintiff refers to them collectively throughout this
  15   Complaint as “CARNIVAL.”
  16         32.    In the same SEC filings in which CARNIVAL explains the DLC, it
  17   also claims a portfolio of cruise brands which it breaks into two segments: (1) the
  18   North America Segment, which includes PRINCESS, and (2) the Europe Australia
  19   and Asia Segment. CARNIVAL represents that, with these two segments, it
  20   “operate[s] over 100 cruise ships within a portfolio of leading global, regional, and
  21   national cruise brands.” CARNIVAL further provides details as to the passenger
  22   capacity of each of its subsidiary brands, and each brand’s respective percentage of
  23   the total capacity of CARNIVAL CORPORATION.
  24         33.    CARNIVAL, through its interlocking directorate and officers,
  25   exercises total domination over its subsidiaries, including PRINCESS, to the extent
  26   that PRINCESS and other subsidiaries manifest no separate corporate interests of
  27   their own and function solely to achieve the purposes of CARNIVAL. CARNIVAL
  28
                                                                    SECOND AMENDED CLASS ACTION
                                                -6-                      COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 7 of 73 Page ID #:520



   1   exercises total control over the finances, purchases, cruise brands, sale and
   2   assignment of vessels, assumption of debt, marketing, strategy, policy, reporting,
   3   and stock option awards for overlapping officers. For example:
   4                a.    CARNIVAL and PRINCESS share the same Board of Directors
   5   and almost all of the same executive officers, including Dr. Grant Tarling, who
   6   serves as CARNIVAL’s Senior Vice President and Chief Medical Officer as well as
   7   the Chief Medical Officer for each of CARNIVAL’s cruise line brands, including
   8   PRINCESS;
   9                b.    On its own website (www.carnivalcorp.com) and in legal
  10   proceedings and other public records, CARNIVAL admits and stipulates that its
  11   cruise brand lines are “not stand-alone corporate entities …”, they are “divisions”
  12   “group(s),” “business units,” or “interoperations” all conducting business as “a
  13   single unified economic entity”;
  14                c.    Business or daily operations such as marketing and cruise
  15   bookings (including agents’ bookings), are conducted under brand names or
  16   “divisions” not by subsidiaries. The brand names are owned by CARNIVAL and
  17   are controlled by CARNIVAL through its interlocking Board of Directors and its
  18   officers;
  19                d.    CARNIVAL evaluates the performance of each of its
  20   “divisions,” including PRINCESS, according to specific criteria and goals,
  21   including “ticket revenue, on board revenue, cruise costs, fuel consumption, cash
  22   flows, budget, introduction of new ships, debt leverage, strategic objectives, etc.”
  23   CARNIVAL controls the resource allocation decisions for each subsidiary,
  24   including PRINCESS, based on those evaluations;
  25                e.    In past SEC filings, CARNIVAL has claimed the GRAND
  26   PRINCESS as one of its assets. CARNIVAL represents that the GRAND
  27   PRINCESS is one of its vessels for the purposes of aggregating CARNIVAL’s own
  28
                                                                    SECOND AMENDED CLASS ACTION
                                                -7-                      COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 8 of 73 Page ID #:521



   1   worth, financial condition and abilities to the public and in business dealings,
   2   allowing it to leverage this value for its own benefit;
   3                f.     CARNIVAL controls the compensation paid to executives of its
   4   cruise line brands, including PRINCESS, through its Management Incentive Plan.
   5   Bonuses paid to executives of CARNIVAL’s cruise line brands are determined both
   6   by whether the executive’s cruise line brand met its “Brand Operating Income
   7   Target” and by whether CARNIVAL met its company-wide “Corporation
   8   Operating Income Target.”
   9                g.     CARNIVAL also controls the compensation of the directors,
  10   officers, and employees of its subsidiaries, including PRINCESS, through a “stock
  11   plan to provide a means through which the members of the Combined Group and
  12   their Affiliates may attract and retain key personnel . . . and to provide a means
  13   whereby directors, officers, employees, consultants and advisors can acquire and
  14   maintain an interest in the Shares, or be paid incentive compensation ….”
  15                h.     CARNIVAL commingles shared assets and negotiates berthing
  16   agreements and other port access agreements with port destinations and private
  17   islands on behalf of its “divisions,” including PRINCESS;
  18                i.     CARNIVAL commingles assets and cash flows and makes loans
  19   to or investments in its “divisions”;
  20                j.     CARNIVAL controls the purchase and manufacturing orders of
  21   new cruise vessels and the disposition of old cruise ships on behalf of its
  22   “divisions,” including but not limited to the September 2020 sale of two
  23   PRINCESS cruise ships, the Sun Princess and the Sea Princess;1
  24
  25
  26   1
        Princess Press Release, Sun Princess and Sea Princess to Leave Princess Cruises
  27   Fleet, (Sept. 21, 2020),
       https://www.princess.com/news/notices_and_advisories/notices/sun-and-sea-
  28   princess-to-leave-princess-cruises-fleet.html (last visited August. 17, 2021).
                                                                     SECOND AMENDED CLASS ACTION
                                                 -8-                      COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 9 of 73 Page ID #:522



   1                 k.    CARNIVAL also claims for itself all of PRINCESS’s purported
   2   rights, exemptions from liability, defenses, and immunities included in
   3   PRINCESS’s Passage Contract, despite not being a signatory to the Passage
   4   Contract.
   5                 l.    In 2018, CARNIVAL implemented a HESS event reporting
   6   platform to “standardize HESS event reporting and analysis capabilities across our
   7   entire fleet.”2
   8          34.    In 2016, PRINCESS agreed to plead guilty to federal felony charges
   9   stemming from its illegal dumping of oil-contaminated bilge waste into the seas and
  10   intentional acts to cover it up. In its plea agreement, PRINCESS agreed to pay a
  11   $40 million penalty—the largest criminal penalty ever involving deliberate vessel
  12   pollution. Though CARNIVAL was not a defendant in the action, CARNIVAL
  13   signed the plea agreement and bound itself to its terms.
  14          35.    The plea agreement noted that CARNIVAL “currently monitors and
  15   supervises environmental, safety, security, and regulatory requirements for Princess
  16   and other Carnival brands.” Prior to the government investigation that led to the
  17   plea agreement, CARNIVAL had “undertaken steps to strengthen and enhance its
  18   oversight and compliance structure.” For example, “the company initiated structural
  19   changes within its management organization, primary among which was the
  20   creation of a position titled ‘Chief Maritime Officer,’ placing the responsibility for
  21   overall environmental, safety, and security compliance in one individual ….”
  22          36.    The plea agreement required CARNIVAL to fund and implement an
  23   Environmental Compliance Plan (“ECP”) across all of its brands, not just
  24   PRINCESS. The ECP required CARNIVAL to designate a Corporate Compliance
  25   Manager (“CCM”) who was to “have overall responsibility for the implementation
  26
       2
  27    Sustainability from Ship to Shore, Carnival Corp. & PLC FY2018 Sustainability
       Report, https://safety4sea.com/wp-content/uploads/2019/06/Carnival-Corp.-
  28   Sustainability-From-Ship-to-Shore-2019_06.pdf (last visited August 17, 2021).
                                                                     SECOND AMENDED CLASS ACTION
                                                -9-                       COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 10 of 73 Page ID #:523



    1   of[the] ECP” and “authorized to access all records, documents, facilities, and
    2   vessels, including all spaces within vessels necessary to perform their function,
    3   throughout CARNIVAL for the purpose of implementing [the] ECP.”
    4         37.    In 2019, the U.S. sought to revoke PRINCESS’s probation for
    5   violating the terms of the ECP. The court in that case required members of the
    6   Executive Committee of the CARNIVAL Board of Directors (including the CEO
    7   and Chairman) be present at the revocation hearing.
    8         38.    PRINCESS and CARNIVAL admitted to violating probation by
    9   failing to fully implement the ECP. In the settlement agreement for those violations,
   10   CARNIVAL agreed to issue a statement to all employees across all of its brands
   11   stating that CARNIVAL’s CEO “personally accepts management responsibility for
   12   the probation violations ….” As part of the settlement, CARNIVAL agreed to
   13   submit “an action plan for restructuring its corporate compliance functions, which
   14   includes creating a new Ethics and Compliance Department at All Brands Group
   15   that is part of a broader Ethics and Compliance Program that extends throughout the
   16   brands/operating lines; ….” The settlement agreement was signed “on behalf of
   17   Defendant” by three members of the “Executive Committees of the Boards of
   18   Directors of Carnival Corporation and Carnival plc,” but no representatives of
   19   PRINCESS.
   20         39.    Also in 2019, CARNIVAL announced that it was creating a new Chief
   21   Ethics and Compliance Officer “to further develop our ethics and compliance
   22   program across the entire corporation.” CARNIVAL explained that “[i]t is
   23   important to note that the Ethics & Compliance is not just a single department
   24   within All Brands Group – but rather a corporate-wide program – with key Ethics
   25   & Compliance Officers . . . who help shape and implement the program initiatives
   26   in each of the operating companies.”
   27
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                - 10 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 11 of 73 Page ID #:524



    1             40.   CARNIVAL, through its interlocking directorate and officers,
    2   established the safety policies for PRINCESS that led to the COVID-19 outbreak
    3   aboard the subject cruise.
    4                   a.    CARNIVAL promulgated HESS policies for all of its cruise line
    5   brands, including PRINCESS. CARNIVAL’s HESS Corporate Policy, which is
    6   available to the public on CARNIVAL’s website, states that CARNIVAL will
    7   “ensure compliance with this [HESS] policy within each of Carnival’s Corporate
    8   and Operating Line organizations.”3
    9                   b.    According to Dr. Grant Tarling, CARNIVAL’s Senior Vice
   10   President and Chief Medical Officer, during the subject cruise, CARNIVAL sent
   11   safety operational directives and instructional notices regarding COVID-19 to each
   12   of its cruise brands, including PRINCESS. While some of these operational
   13   directives and instructional notices were specific to individual cruise brands or
   14   specific ships, CARNIVAL dictated and controlled the safety policies for each
   15   cruise brands, including PRINCESS;
   16                   c.    CARNIVAL distributed frequent “situation reports” on COVID-
   17   19 to each of its brands, including PRINCESS, providing the brands with medical
   18   information regarding COVID-19 as well as information about the financial impact
   19   of COVID-19 on CARNIVAL;
   20                   d.    According to Dr. Grant Tarling, CARNIVAL dictated and
   21   controlled the data regarding onboard illnesses that each cruise brand, including
   22   PRINCESS, were required to report to CARNIVAL, including data regarding
   23   actual or potential COVID-19 outbreaks onboard CARNIVAL ships;
   24                   e.    CARNIVAL controlled media communications regarding
   25   COVID-19 for all of its cruise brands, including PRINCESS. CARNIVAL dictated
   26   the specific language that its cruise brands were directed to use when
   27
   28   3
            Id.
                                                                     SECOND AMENDED CLASS ACTION
                                                 - 11 -                   COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 12 of 73 Page ID #:525



    1   communicating with the media and passengers about COVID-19, including
    2   providing PRINCESS with “targeted points” to reassure passengers and the public
    3   that cruising on CARNIVAL’s cruise ship brands was safe;
    4                f.     Indeed, Dr. Tarling himself provided multiple messages to the
    5   public on behalf of PRINCESS through YouTube and Facebook, regarding the
    6   status of the DIAMOND PRINCESS and about safety measures PRINCESS
    7   claimed to implement on PRINCESS ships;
    8                g.     CARNIVAL, through its governmental affairs officer Tandy
    9   Bondi, among others, also controlled communications with governmental agencies
   10   on behalf of its cruise line brands, including PRINCESS.
   11         41.    In March 2020, CARNIVAL announced that it was implementing a
   12   temporary pause of cruise operations across all of its brands, including PRINCESS,
   13   as a result of the COVID-19 pandemic. To address the costs of this temporary pause
   14   to its operations, the CEO of CARNIVAL wrote a message to all of the employees
   15   of CARNIVAL and its subsidiary brands, stating: “I’ve directed our brand leaders
   16   to reduce or eliminate non-critical cash expenditures, but of course never cutting
   17   anything that would impact compliant, environmentally sound and safe operations.”
   18         42.    During this temporary pause, CARNIVAL was the lead borrower of
   19   $23 billion, which it used to finance its divisions’ operating costs, including payoff
   20   of debt, salaries, purchases of assets & equipment, and the return of customers’
   21   deposits on cruise bookings.
   22         43.    As demonstrated above, CARNIVAL has ownership and control over
   23   PRINCESS, and CARNIVAL exerts control and domination over PRINCESS’s
   24   business and day-to-day operations. Plaintiff believes that further discovery will
   25   reveal the full extent of this control.
   26         44.    Given CARNIVAL’s control of operations and co-mingling of assets
   27   with PRINCESS—both of which can be more fully established through
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                  - 12 -                  COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 13 of 73 Page ID #:526



    1   discovery—the corporate form should be disregarded here. Failure to do so would
    2   thwart the interests of justice by allowing CARNIVAL to, on one hand, claim the
    3   GRAND PRINCESS as a part of its holdings, but then, on the other hand, disclaim
    4   responsibility for that vessel and the passengers traveling on it.
    5                                      JURISDICTION
    6         45.    This Court has Admiralty subject matter jurisdiction pursuant to 28
    7   U.S.C. § 1333, as this case involves a maritime tort. The type of incident and
    8   injuries suffered by Plaintiffs and the Class had the potential to impact maritime
    9   commerce as Plaintiffs and the Class suffered harm and Plaintiffs and the Class
   10   were and continue to be at serious risk of imminent harm as a result of exposure to
   11   COVID-19 aboard the cruise ship upon which they were paying passengers.
   12         46.    This Court also has subject matter jurisdiction pursuant to the Class
   13   Action Fairness Act, codified at 28 USC § 1332(d)(2)(A) and (C), because the
   14   claims of the proposed Class Members exceed $5,000,000 and because at least one
   15   member of the Proposed Class of plaintiffs is a citizen of a state different from at
   16   least one Defendant. Further, this court has jurisdiction over the claims of certain
   17   individual Plaintiffs under 28 U.S.C. § 1332 because the amount in controversy
   18   exceeds seventy-five thousand dollars ($75,000), as to each of the individual
   19   Plaintiffs and Plaintiffs are citizens of a different state than the Defendants.
   20         47.    This Court has personal jurisdiction over Defendants, who each
   21   conduct substantial business in this district.
   22         48.    Defendant PRINCESS has its headquarters in Santa Clarita, California.
   23         49.    Upon information and belief, CARNIVAL, including by and through
   24   its subsidiary, PRINCESS, markets cruise vacations to California residents and
   25   employs thousands of California residents to work at its California headquarters.
   26   The Court has personal jurisdiction over CARNIVAL because CARNIVAL is
   27
   28
                                                                       SECOND AMENDED CLASS ACTION
                                                  - 13 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 14 of 73 Page ID #:527



    1   authorized to do business in California, conducts substantial business in California,
    2   and some of the actions giving rise to this Complaint took place in California.
    3         50.     The claims asserted herein arise from Defendants’ contacts with
    4   California.
    5         51.     Additionally, the Passage Contract purports to name the Central
    6   District as a proper venue to actions against the Defendants. Although Plaintiffs do
    7   not concede the enforceability of the Passage Contract, by naming this District as a
    8   proper venue, Defendants have consented to personal jurisdiction in this District.
    9         52.     Each of the facts pleaded herein independently, but also all of these
   10   facts together, are sufficient to render the exercise of jurisdiction by this Court over
   11   Defendants permissible under traditional notions of fair play and substantial justice.
   12                                          VENUE
   13         53.     Venue in the Central District of California is proper under 28 U.S.C.
   14   § 1391 because Defendants are deemed to reside in any judicial district in which
   15   they are subject to personal jurisdiction.
   16         54.     Additionally, without conceding the enforceability of the Passage
   17   Contract, Plaintiffs acknowledge the inclusion in the Passage Contract of a venue
   18   selection provision designating the United States District Court for the Central
   19   District of California in Los Angeles as a proper venue for this action.
   20                               FACTUAL ALLEGATIONS
   21   I.    COVID-19, Its Symptoms, and Long-Term Effects
   22         55.     In December 2019, a new strain of Coronavirus known as COVID-19
   23   or SARS-CoV-2 was first reported as having been diagnosed in humans in China.
   24         56.     Studies show that the virus spreads when an infected person breathes
   25   out droplets and very small particles that contain the virus. These droplets and
   26   particles can be breathed in by other people or land on their eyes, noses, or mouth,
   27   or they may contaminate surfaces other people touch. People who are closer than 6
   28
                                                                       SECOND AMENDED CLASS ACTION
                                                 - 14 -                     COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 15 of 73 Page ID #:528



    1   feet from the infected person are most likely to get infected.4 Studies have indicated
    2   that spaces without poor or limited ventilation can cause greater accumulation of
    3   the airborne virus because of the presence of aerosolized droplets that can cause
    4   transmission.5
    5         57.    The length of time that the virus can survive on surfaces remains
    6   unclear, but at least one study indicates that items with repeated and/or prolonged
    7   contact—such as a phone or television remote control—can carry the virus. The
    8   same study also showed the virus present on surfaces, such as floors and window
    9   sills, that were untouched by any patient, but which were in the stream of air flow
   10   in the patient’s room.6 Another study suggests that transmission is possible through
   11   shared elevator buttons.7
   12         58.    The virus has an incubation period believed to be approximately 14
   13   days,8 but many of the ailments associated with COVID-19 persist for weeks and,
   14   in some instances, months.9
   15
        4
          Centers for Disease Control, How COVID-19 Spreads (Updated July 14, 2021),
   16   https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
        spreads.html (last visited August 17, 2021).
   17   5
          Apoorva Mandavilli, A Smoking Gun’: Infection Coronavirus Retrieved From
   18   Hospital Air (August 11, 2020),
        https://www.nytimes.com/2020/08/11/health/coronavirus-aerosols-indoors.html
   19   (last visited August 20, 2021).
        6
   20     Joshua L. Santarpia, et al., Aerosol and surface contamination of SARS-CoV-2
        observed in quarantine and isolation care, Nature Research Scientific Reports
   21   (2020) 10:127732, https://www.nature.com/articles/s41598-020-69286-3 (last
        visted August 20, 2021).
   22   7
          Aylin Woodward, As asymptomatic coronavirus carrier infected an apartment
   23   neighbor without sharing the same space. A study blames the building’s elevator
        buttons., Business Insider (July 5, 2020),
   24   https://www.businessinsider.com/coronavirus-jumped-between-people-via-
   25   elevator-surfaces-study-2020-7 (last visited August 20, 2021).
        8
          Centers for Disease Control, Interim Clinical Guidance for Management of
   26   Patients with Confirmed Coronavirus Disease (COVID-19), Updated June 30,
        2020, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
   27   management-patients.html.
   28   9
          Mark W. Tenforde, et al., Symptom Duration and Risk Factors for Delayed Return
                                                                     SECOND AMENDED CLASS ACTION
                                                - 15 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 16 of 73 Page ID #:529



    1         59.    COVID-19 is sometimes associated with symptoms such as: fever,
    2   cough, shortness of breath, body and muscle aches, and loss of taste and smell. The
    3   virus manifests differently, however, in different patients, striking some with brutal
    4   swiftness and others with more mild symptoms. Some people who contract the
    5   virus have a fever; others do not. Some suffer from extreme fatigue; others do not.
    6   Some report having a sore throat; others do not.10 Some COVID patients never
    7   display any of these “typical” symptoms and instead experience COVID-19 as more
    8   of a stomach virus, experiencing diarrhea and/or vomiting. Others never experience
    9   gastro-intestinal distress. Still, some people test positive for the virus while
   10   appearing to be entirely asymptomatic, with no symptoms whatsoever,11 or only
   11   later develop effects from the virus.
   12         60.    In addition to—and sometimes separate from—the symptoms
   13   described above, the virus can also wreak havoc on patients’ organs. COVID-19
   14   can cause heart and liver failure, kidney damage, neurological deficits, and blood
   15   clots that can lead to severe and/or multiple strokes and limb amputation. 12 For
   16   example, researchers have found that the virus attacks certain brain cells directly
   17   while also reducing blood flow to brain tissue, causing long-term neurological
   18   damage.13
   19   to Usual Health Among Outpatients with COVID-19 in a Multistate Health Care
   20   Systems Network –United States, March-June 2020, Morbidity and Mortality
        Weekly Report, July 31, 2020,
   21   https://www.cdc.gov/mmwr/volumes/69/wr/mm6930e1.htm (last visited August 23,
        2021).
   22   10
           CDC Interim Clinical Guidance, supra note 8.
   23   11
           Id.
        12
   24      Lenny Bernstein, Carolyn Y. Johnson, Sarah Kaplan and Laurie McGinley.
        Coronavirus destroys lungs. But doctors are finding its damage in kidneys, hearts,
   25   and elsewhere, The Washington Post (April 15, 2020),
        https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-
   26   are-finding-its-damage-in-kidneys-hearts-and-elsewhere/2020/04/14/7ff71ee0-
        7db1-11ea-a3ee-13e1ae0a3571_story.html (last visited August 20, 2021).
   27   13
           Michael Marshall, COVID and the brain: researchers zero in on how damage
   28   occurs, Nature (July 7, 2021), https://www.nature.com/articles/d41586-021-01693-
                                                                       SECOND AMENDED CLASS ACTION
                                                  - 16 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 17 of 73 Page ID #:530



    1         61.    The full extent and longevity of the virus’s effects on the human body
    2   also remain unclear and—because of the virus’s novelty—largely unstudied. The
    3   research that has been conducted suggests that exposure to and contraction of
    4   COVID-19 leads to a wide range of medical outcomes, from a mild cough and/or
    5   sore throat to sustained cardiac, kidney, liver, neurological, respiratory, and
    6   circulatory damage.14 And, as shown by the statistics reported above, many patients
    7   die as a result of contracting the virus.
    8         62.    Research thus far has shown that patients who are believed to have
    9   “recovered” from COVID-19 continue to suffer life-altering and potentially life-
   10   threatening health problems. 15 For instance, one study found that at approximately
   11   71 days after a positive COVID-19 test, irrespective of the severity of the patient’s
   12   symptoms, the time of the original diagnosis, and any pre-existing conditions, 60%
   13   of patients evaluated showed signs of “ongoing myocardial inflammation.” The
   14   same study discovered that 78% of patients demonstrated “cardiac involvement”—
   15   that is, these patients had abnormal cardiac readings associated with bad outcomes
   16   for cardiomyopathies.16
   17
   18
   19
   20   6 (last visited August 23, 2021).
        14
           Tara Parker-Pope, The Many Symptoms of Covid-19, The New York Times,
   21   August 5, 2020, https://www.nytimes.com/2020/08/05/well/live/coronavirus-covid-
   22   symptoms.html (last visited August 22, 2021).
        15
           See, e.g., Diana Lindner, et al., Association of Cardiac Infection With SARS-CoV-
   23   2 in Confirmed COVID-19 Autoposy Cases, JAMA Cardiology, July 27, 2020,
   24   https://jamanetwork.com/journals/jamacardiology/fullarticle/2768914 (finding
        “virus progeny” in the heart of autopsied COVID-19 patients) (last visited August
   25   22, 2021).
        16
           Valentina O. Puntmann, et al., Outcomes of Cardiovascular Magnetic Resonance
   26   Imaging in Patients Recently Recovered From Coronavirus Disease 2019 (COVID-
   27   19), JAMA Cardiology, July 27, 2020,
        https://jamanetwork.com/journals/jamacardiology/fullarticle/2768916 (last visited
   28   August 22, 2021).
                                                                      SECOND AMENDED CLASS ACTION
                                                    - 17 -                 COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 18 of 73 Page ID #:531



    1         63.    Additionally, some patients who initially experience only mild
    2   symptoms (or no symptoms) later suffer catastrophic damage, such as stroke,17
    3   severe blood clots,18 and/or cardiac inflammation like that described above.
    4         64.    And some people contract and carry the virus without manifesting or
    5   experiencing any initial symptoms. Due to the newness of the virus, research into
    6   its full range of effects on “asymptomatic” patients remains limited. Studies have
    7   not yet concluded with any certainty that these patients do not, in fact, suffer
    8   physical repercussions as a result of their having been exposed to and carried the
    9   virus. However, some medical experts and researchers have reported that these
   10   “asymptomatic” patients may in fact suffer long-term and/or later-manifesting
   11   harms.
   12         65.    Such occurrences were described by Dr. Jon Drezner, Director of the
   13   University of Washington Medicine Center for Sports Cardiology in Seattle, team
   14   physician for the Seattle Seahawks, Seattle Reign, and University of Washington
   15   Huskies, and advisor to the NCAA on cardiac issues, on an August 11, 2020 CNN
   16   broadcast. Drezner explained that “early on in the pandemic we learned that
   17   COVID-19 can affect the heart. And about one in four hospitalized have heart
   18   injury and raised a lot of questions and concerns about patients who weren’t in the
   19   hospital.” He continued by posing the question: “Would patients who have mild
   20   symptoms or no symptoms have heart injury?” and further explained that, “More
   21   recently we’ve been learning that some college and professional athletes are
   22   inflicted with myocarditis (inflammation of the heart which can trigger arrhythmia
   23   or cardiac arrest) from COVID-19.”
   24
   25
        17
           Ariana Eunjung Cha, Young and middle-aged people, barely sick with covid-19
   26   are dying of strokes, The Washington Post, April 25, 2020,
        https://www.washingtonpost.com/health/2020/04/24/strokes-coronavirus-young-
   27   patients/ (last visited August 22, 2021).
   28   18
           Parker-Pope, The Many Symptoms of Covid-19, supra note 14.
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 18 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 19 of 73 Page ID #:532



    1          66.    Dr. Drezner confirmed that this potentially long-term damage can
    2   afflict someone who was asymptomatic or who experienced only a mild case of
    3   COVID-19 that did not require hospitalization. He said: “We are learning that
    4   some athletes who really had no symptoms and go through subsequent testing are
    5   being diagnosed with myocarditis[,]” which is, in his words: “inflammation of the
    6   heart muscle and it can lead to scar tissue in the heart. And that scar tissue can be a
    7   focus for arrhythmia or even sudden cardiac arrest.”19
    8          67.    Likewise, a study that considers, among other things, the lingering
    9   impact of the virus on those with mild symptoms is currently underway at the
   10   University of California, San Francisco. Among the study’s findings, is that
   11   children exposed to “adult relatives with flu-like symptoms” developed signs of
   12   Kawasaki disease, including lesions on their feet and hands, weeks or months after
   13   that exposure.20
   14          68.    Together, the multiple presentations of the virus, range of severity of
   15   symptoms—from asymptomatic to severe—the unavailability and inaccuracy of
   16   testing, along with the limited research about COVID-19 make it plausible that a
   17   person directly exposed to the virus, particularly for prolonged periods of time, like
   18   the passengers on the GRAND PRINCESS, will suffer long-lasting, and potentially
   19   life-altering or fatal health effects.
   20          69.    As a result and a proximate cause of Defendants PRINCESS and
   21   CARNIVAL exposing Plaintiffs to COVID-19 aboard the GRAND PRINCESS, as
   22   described in more detail below, and because of the nature of the virus and its long-
   23   term health effects, Plaintiffs will require medical monitoring and diagnostic
   24
        19
   25      Interview on CNN Anderson Cooper 360 (August 11, 2020), transcript available
        at: http://transcripts.cnn.com/TRANSCRIPTS/2008/11/cnr.10.html
   26   20
           Peter Fimrite, Long after the illness is gone, damage from coronavirus may
   27   remain, San Francisco Chronicle, May 31, 2020,
        https://www.sfchronicle.com/health/article/Long-after-the-illness-is-gone-the-
   28   damage-from-15305842.php (last visited August 20, 2021).
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 19 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 20 of 73 Page ID #:533



    1   examinations into the future. This monitoring is required to diagnose, prevent,
    2   and/or treat current or future injury related to Plaintiffs’ and Class members’
    3   exposure to, contraction of, illness and disease related to, asymptomatic contraction
    4   of, and potential contraction of COVID-19, in light of the evolving scientific
    5   understanding of the full risk and scope of health outcomes related to and/or
    6   resulting from the virus.
    7   II.    The COVID-19 Pandemic
    8          70.   On January 20, 2020, the United States Centers for Disease Control
    9   and Prevention (“CDC”) announced the first confirmed case of COVID-19 in the
   10   U.S.
   11          71.   Since then, the number of confirmed cases in the U.S. has multiplied
   12   exponentially. When Plaintiffs filed their First Amended Complaint there were
   13   approximately 1.7 million cases in the United States. Now, there are over 37
   14   million confirmed cases, and over 600,000 people have died in the United States
   15   alone. The death toll worldwide is reported to be more than 4 million people out of
   16   more than 200 million confirmed cases.
   17          72.   The past winter was particularly harsh: on January 8, 2021, the CDC
   18   reported 312,325 new cases, the number of new cases in a single day since the start
   19   of the pandemic.21
   20          73.   The full scope of the impact of this pandemic remains unknown, as
   21   reports have indicated that the numbers of cases and deaths may be significantly
   22   undercounted.22 One reason for this undercounting is due to the unavailability and
   23
        21
   24      Ctrs. for Disease Control & Prevention, Trends in Number of COVID-19 Cases
        and Deaths in the US Reported to CDC, by State/Territory [hereinafter “CDC
   25   COVID-19 Trends”], https://covid.cdc.gov/coviddata-
        tracker/#trends_dailytrendscases (last visited August 18, 2021).
   26   22
           Berkeley Lovelace Jr., Official U.S. coronavirus death toll is ‘a substantial
   27   undercount’ of actual tally, Yale study finds, CNBC, July 1, 2020,
        https://www.cnbc.com/2020/07/01/official-us-coronavirus-death-toll-is-a-
   28   substantial-undercount-of-actual-tally-new-yale-study-finds.html (last visited
                                                                     SECOND AMENDED CLASS ACTION
                                                - 20 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 21 of 73 Page ID #:534



    1   inaccuracy of COVID-19 diagnostic tests in the United States, particularly during
    2   the early days of the pandemic.23 Indeed, the initial test designed by the CDC
    3   contained critical flaws, and the process of developing a more accurate test delayed
    4   widespread availability of COVID-19 tests by weeks.24
    5         74.    Once testing became more widely available—though still not
    6   accessible to all those in need—it was, and has remained, inaccurate. In particular,
    7   experts warn of false negatives. 25 For instance, one San Francisco resident who
    8   traveled on Defendants’ ship the DIAMOND PRINCESS reported taking over a
    9   dozen COVID-19 tests during a month-long period. The tests returned alternating
   10   results of positive and negative.26
   11         75.    Despite the likely drastic undercounting of case and death statistics,
   12   the numbers make abundantly clear that COVID-19 spreads swiftly, and poses
   13   grave risks to individuals exposed to it.
   14         76.    In December 2020, the U.S. Food and Drug Administration authorized
   15   three COVID-19 vaccines for emergency use. Vaccines have played a vital role in
   16   slowing the spread of the virus. With the vaccine rollout in the U.S. in the spring of
   17
        August 17, 2021); Apoorva Mandavilli, Actual Coronavirus Infections Vastly
   18   Undercounted, C.D.C. Data Shows, New York Times, June 27, 2020 (updated
        August 6, 2020), https://www.nytimes.com/2020/06/27/health/coronavirus-
   19   antibodies-asymptomatic.html (last visited August 17, 2021).
        23
   20      See Olga Khazan, The 4 Key Reasons the U.S. Is So Behind on Coronavirus
        Testing, The Atlantic, March 13, 2020,
   21   https://www.theatlantic.com/health/archive/2020/03/why-coronavirus-testing-us-so-
        delayed/607954/ (last visited August 17, 2021).
   22   24
           Caroline Chen, Marshall Allen, Lexi Churchill, and Isaac Arnsdorf, Key Missteps
   23   at the CDC Have Set Back Its Ability to Detect the Potential Spread of
        Coronavirus, ProPublica, February 28, 2020,
   24   https://www.propublica.org/article/cdc-coronavirus-covid-19-test (last visited
   25   August 21, 2021).
        25
           Lisa M. Krieger, Coronavirus false tests results: With a push to screen come
   26   questions of accuracy, The Mercury News, March 19, 2020,
        https://www.mercurynews.com/2020/03/19/coronavirus-false-test-results-with-the-
   27   push-to-screen-come-questions-of-accuracy/ (last visited August 17, 2021).
   28   26
           Id.
                                                                     SECOND AMENDED CLASS ACTION
                                                    - 21 -                COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 22 of 73 Page ID #:535



    1   2021, the number of new infections per day dropped significantly. On June 21,
    2   2021, there were only 8,420 new reported cases.27
    3          77.   Despite those improvements, the United States is currently
    4   experiencing yet another wave of infection surge. The number of new infections per
    5   day has been on the rise since late June, with 124,928 new cases reported on August
    6   6, 2021. One cause of this surge is the rapid spread of the “Delta Variant,” a highly-
    7   transmissible variant that is 50 percent more contagious than the initial strain.28 The
    8   Delta Variant is now the predominant strain of COVID-19 threatening public
    9   health, comprising approximately 83.2 percent of recent U.S. cases.29
   10          78.   Another cause of the recent infection surge is the slowing of
   11   individuals getting vaccinated. While the vaccination rate increased rapidly from
   12   January to May 2021, it has since remained relatively stagnant for several months.30
   13   Currently, only 50.9 percent of the U.S. population are fully vaccinated.31
   14   III.   Carnival and Princess Knew or Should Have Known the Risks of Viral
   15          Contagion Aboard Their Cruise Ships.
   16          79.   On January 20, 2020, the United States Centers for Disease Control
   17   and Prevention (“CDC”) announced the first confirmed case of COVID-19 in the
   18   U.S. Ten days later, on January 30, 2020, the CDC announced that it had identified,
   19   in Illinois, the first known instance of person-to-person spread (i.e. not related to
   20   travel outside of the United States).
   21
        27
   22      CDC COVID-19 Trends, supra note 21.
        28
           Kathy Katella, 5 Things to Know About the Delta Variant, Yale Medicine (Aug.
   23   3, 2021); Ctrs. for Disease Control & Prevention, COVID Data Tracker Weekly
   24   Review (Aug. 6, 2021), https://www.cdc.gov/coronavirus/2019-ncov/covid-
        data/covidview/index.html.
   25   29
           Id.
        30
   26      Id.
        31
           Ctrs. for Disease Control & Prevention, COVID-19 Vaccinations in the United
   27   States,
   28   https://covid.cdc.gov/covid-data-tracker/#vaccinations (last visited Aug. 18, 2021).
                                                                       SECOND AMENDED CLASS ACTION
                                                 - 22 -                     COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 23 of 73 Page ID #:536



    1         80.    Also on January 30, 2020, the World Health Organization (“WHO”)
    2   declared COVID-19 a “Public Health Emergency of International Concern.”
    3   According to WHO, a Public Health Emergency of International Concern is “an
    4   extraordinary event which is determined to constitute a public health risk to other
    5   States through the international spread of disease and to potentially require a
    6   coordinated international response.”
    7         81.    On January 31, 2020, the U.S. Secretary for Health and Human
    8   Services declared a public health emergency for “the entire United States to aid the
    9   nation’s healthcare community in responding” to COVID-19.32
   10         82.    In early February 2020, experts in the European Union, led by
   11   epidemiologist Dr. Christou Hadjichristodoulou, released specific guidelines for the
   12   cruise industry that included an outline of the risk of COVID-19 outbreaks aboard
   13   cruise ships and recommended response protocols.33 Specifically, the guidelines
   14   directed that, in the event of a COVID-19 case, “close contacts” of the individuals
   15   believed to have COVID-19 should be quarantined in their cabin or on shore, and
   16   “casual contacts” should be disembarked from the ship.34
   17
        32
           Secretary Azar Declares Public Health Emergency for United States for 2019
   18   Novel Coronavirus (Jan. 31, 2020),
   19   https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-public-health-
        emergencyus-2019-novel-coronavirus.html (last visited Sept. 30, 2020).
   20   33
           Interim Advice for Preparedness and Response to Cases of Acute Respiratory
   21   Disease at Points of Entry in the European Union (EU) / EEA Member States (MS):
        Advice for ship operators for preparedness and response to the outbreak of 2019-
   22   nCoV acute respiratory disease, Feb. 3, 2020,
        https://www.gac.com/491364/siteassets/about-gac/coronavirus/eu-interim-
   23   advice_2019-ncov_maritime_4_2_2020_f.pdf (last visited April 6, 2020); see also
   24   Matt Apuzzo, Motoko Rich and David Yaffe-Bellany, Failures on Diamond
        Princess Shadow Another Cruise Ship Outbreak, The New York Times, March 8,
   25   2020, https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-
        ship.html (last visited August 21, 2021).
   26   34
           Healthy GateWays, Algorithm for decision making in response to an event of a
   27   suspect case of COVID-19,
        https://www.healthygateways.eu/Portals/0/plcdocs/Flow_chart_Ships_3_2_2020.pd
   28   f (last visited August 20, 2021).
                                                                     SECOND AMENDED CLASS ACTION
                                                - 23 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 24 of 73 Page ID #:537



    1         83.    On February 12, 2020, the CDC issued guidance for ships on
    2   managing COVID-19.35 The guidance noted that commercial shipping, including
    3   cruise ships, “involves the movement of large numbers of people in closed and
    4   semi-closed settings. Like other close-contact environments, ships may facilitate
    5   transmission of respiratory viruses from person to person through exposure to
    6   respiratory droplets or contact with contaminated surfaces.” The guidance
    7   recommended “[i]dentifying and isolating passengers and crew with possible
    8   symptoms of COVID-19 as soon as possible.” It also recommended that
    9   “[p]assengers and crew members who have had high-risk exposures to a person
   10   suspected of having COVID-19 should be quarantined in their cabins.”
   11         84.    Defendants CARNIVAL and PRINCESS represent to their customers
   12   and the general public that they have a commitment to “the health, safety, and
   13   security” of their passengers and promote their business as one that “always strives
   14   to be free of injuries, illness and loss.”36 They further assert that they “[s]upport a
   15   proactive framework of risk mitigation in the areas of HESS [Health, Environment,
   16   Safety, Security] aimed at preventing, monitoring and responding to threats.”37
   17         85.    However, in or before early February 2020, Defendants became aware
   18   of an outbreak of COVID-19 aboard the cruise ship the DIAMOND PRINCESS,
   19   which is owned and/or operated by CARNIVAL and PRINCESS. The outbreak
   20   originated on the DIAMOND PRINCESS while the vessel was docked in
   21
        35
   22      Interim Guidance for Ships on Managing 2019 Novel Coronavirus, Feb. 12, 2020
        (updated Feb. 15), https://www.cdc.gov/quarantine/maritime/recommendations-for-
   23   ships.html (last visited August 22, 2021).
        36
   24      Carnival Health, Environment, Safety, Security & Sustainability Policy &
        Governance, Carnival Health, Environment, Safety, Security & Sustainability
   25   Policy & Governance, https://www.carnivalcorp.com/leading-responsibly/health-
        environment-safety-security-sustainability-policy-governance/ (last visited August
   26   21, 2021).
        37
   27      Carnival Corporation & PLC Health, Environmental, Safety, Security, and
        Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
   28   files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited August 21, 2021).
                                                                       SECOND AMENDED CLASS ACTION
                                                  - 24 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 25 of 73 Page ID #:538



    1   Yokohama, Japan. Ten cases were originally diagnosed, and that number rapidly
    2   escalated to over 700 cases—over one-fifth of the passengers and crew members
    3   onboard the ship at the time. Investigative reporting about the DIAMOND
    4   PRINCESS revealed that well after CARNIVAL and PRINCESS became aware of
    5   the first case aboard the ship, Defendants worked to “keep the fun going” by
    6   “encouraging [guests] to mingle.”38
    7         86.    To date, at least 14 of the DIAMOND PRINCESS’s passengers have
    8   died as a result of COVID-19.39
    9         87.    On February 13, 2020, Dr. Grant Tarling posted a “Diamond Princess
   10   Update” on Facebook, explaining that six days after learning that a man aboard the
   11   ship was diagnosed with COVID-19, “all guests and crew were evaluated for
   12   symptoms of the illness and the first batch of several hundred laboratory samples
   13   were taken from individuals with symptoms or suspected to have been exposed to
   14   the virus.”40 Thus, Defendants were not only aware of the potential for outbreak,
   15   but also of steps that should be taken immediately after learning of a positive case
   16   onboard.
   17         88.    Additionally, Dr. Tarling explained that Japanese health authorities
   18   “expected” there would be additional cases onboard the ship due to the exposure
   19   passengers and crew members experienced due to contact with the diagnosed
   20   individual and his close contacts.41 Obviously, Defendants knew that even just one
   21
        38
           Austin Carr and Chris Palmieri, Socially Distance This: Carnival Executives
   22   Knew They Had a Virus Problem, But Kept the Party Going, Bloomberg, April 16,
   23   2020, https://www.bloomberg.com/features/2020-carnival-cruise-coronavirus/ (last
        visited August 21, 2021).
   24   39
           Lauren Smiley, 27 Days in Tokyo Bay: What Happened on the Diamond
   25   Princess, Wired, May 13, 2020, https://www.wired.com/story/diamond-princess-
        coronavirus-covid-19-tokyo-bay/ (last visited August 20, 2021)..
   26   40
           Diamond Princess Update: Dr. Grant Tarling, February 13, 2020,
        https://www.facebook.com/PrincessCruises/videos/203765767439746/ (last visited
   27   August 23, 2021).
   28   41
           Id.
                                                                     SECOND AMENDED CLASS ACTION
                                                - 25 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 26 of 73 Page ID #:539



    1   positive COVID-19 case onboard one of their cruise ships could expose and infect
    2   dozens or more other passengers, leading to an outbreak.
    3         89.    What’s more, Dr. Tarling’s Facebook post identified the symptoms the
    4   medical staff onboard the ship were witnessing from those with COVID-19.
    5   Leadership at PRINCESS and CARNIVAL were well aware of what to look for in
    6   high risk situations, and knew how to advise passengers.42 But, as Plaintiffs here
    7   would discover, Defendants’ did not apply their lessons from the DIAMOND
    8   PRINCESS to subsequent cruises.
    9         90.    In a February 18, 2020, update issued in response to the crisis aboard
   10   the DIAMOND PRINCESS, the CDC stated that “the rate of new reports of
   11   positives [now] on board, especially among those without symptoms, highlights the
   12   high burden of infection on the ship and potential for ongoing risk.”43
   13         91.    To date, cruises run by CARNIVAL and PRINCESS have been
   14   identified as responsible for more than 1,600 positive COVID-19 infections, and
   15   over 50 deaths.
   16   IV.   Carnival Undertook an Independent Duty of Care Toward Plaintiffs
   17         92.    Through its public statements and conduct, Defendant CARNIVAL
   18   specifically undertook a duty to maintain a safe environment aboard the cruise ships
   19   in its fleet, including the GRAND PRINCESS.
   20         93.    On its website, CARNIVAL prominently displays the PRINCESS
   21   name and logo, describing PRINCESS as part of its “family” of cruise line brands.
   22   CARNIVAL’s website states that potential customers “need look no further than
   23   the Carnival family when selecting a cruise vacation.”
   24
   25
        42
           Id.
   26   43
           See Centers for Disease Control and Prevention, Update on the Diamond Princess
   27   Cruise Ship in Japan, Feb. 18, 2020,
        https://www.cdc.gov/media/releases/2020/s0218-update-diamond-princess.html
   28   (last visited August 23, 2021).
                                                                     SECOND AMENDED CLASS ACTION
                                                - 26 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 27 of 73 Page ID #:540



    1         94.    CARNIVAL represented to its customers and the general public that it
    2   had a commitment to “[p]rotecting the health, safety and security of our passengers,
    3   guests, employees and all others working on our behalf, thereby promoting an
    4   organization that always strives to be free of injuries, illness and loss. … [and]
    5   assigning health, environment, safety, security (HESS) and sustainability matters
    6   the same priority as other critical business matters.”44 They further assert that they
    7   “[s]upport a proactive framework of risk mitigation in the areas of HESS aimed at
    8   preventing, monitoring and responding to threats.”45
    9         95.    CARNIVAL promulgated HESS policies for all of its cruise line
   10   brands, including PRINCESS. CARNIVAL’s HESS Corporate Policy, which is
   11   available to the public on CARNIVAL’s website, states that CARNIVAL will
   12   “ensure compliance with this [HESS] policy within each of Carnival’s Corporate
   13   and Operating Line organizations.”46
   14         96.    In 2018, CARNIVAL implemented a HESS event reporting platform
   15   to “standardize HESS event reporting and analysis capabilities across our entire
   16   fleet.”47 All of CARNIVAL’s subsidiary brands, including PRINCESS, were
   17   required to report all cases of illness onboard a ship (according to criteria set by
   18   CARNIVAL) to CARNIVAL.
   19
   20
   21   44
           Carnival Health, Environment, Safety, Security & Sustainability Policy &
        Governance, Carnival Health, Environment, Safety, Security & Sustainability
   22   Policy & Governance, https://www.carnivalcorp.com/leading-responsibly/health-
   23   environment-safety-security-sustainability-policy-governance/ (last visited August
        23, 2021).
   24   45
           Carnival Corporation & PLC Health, Environmental, Safety, Security, and
   25   Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
        files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited August 23, 2021).
   26   46
           Id.
        47
   27      Sustainability from Ship to Shore, Carnival Corp. & PLC FY2018 Sustainability
        Report, https://safety4sea.com/wp-content/uploads/2019/06/Carnival-Corp.-
   28   Sustainability-From-Ship-to-Shore-2019_06.pdf (last visited August 23, 2021).
                                                                       SECOND AMENDED CLASS ACTION
                                                 - 27 -                     COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 28 of 73 Page ID #:541



    1         97.    The 2016 federal plea agreement noted that CARNIVAL “currently
    2   monitors and supervises environmental, safety, security, and regulatory
    3   requirements for Princess and other Carnival brands.” Prior to the government
    4   investigation that led to the plea agreement, CARNIVAL had “undertaken steps to
    5   strengthen and enhance its oversight and compliance structure.” For example, “the
    6   company initiated structural changes within its management organization, primary
    7   among which was the creation of a position titled ‘Chief Maritime Officer,’ placing
    8   the responsibility for overall environmental, safety, and security compliance in one
    9   individual ….”
   10         98.    In 2019, CARNIVAL announced that it was creating a new Chief
   11   Ethics and Compliance Officer “to further develop our ethics and compliance
   12   program across the entire corporation.” CARNIVAL explained that “[i]t is
   13   important to note that the Ethics & Compliance is not just a single department
   14   within All Brands Group – but rather a corporate-wide program – with key Ethics
   15   & Compliance Officers . . . who help shape and implement the program initiatives
   16   in each of the operating companies.”
   17         99.    Dr. Grant Tarling, CARNIVAL’s Senior Vice President and Chief
   18   Medical Officer, provided multiple messages to the public on behalf of PRINCESS
   19   and CARNIVAL through YouTube and Facebook, regarding the status of the
   20   DIAMOND PRINCESS and about safety measures PRINCESS and CARNIVAL
   21   claimed to implement on PRINCESS ships.48
   22         100. Given these assurances and representations, CARNIVAL undertook an
   23   independent duty to abide by its commitments and to protect passengers on all of its
   24   cruise lines, including PRINCESS, from reasonably-avoidable hazards, such as
   25
        48
          See, e.g., Diamond Princess Update: Dr. Grant Tarling, February 13, 2020,
   26   https://www.facebook.com/PrincessCruises/videos/203765767439746/ (last visited
   27   August 17, 2021); Dr. Grant Tarling Medical Update with Enhanced Screening and
        Preventive Health Measures, February 29, 2020,
   28   https://www.youtube.com/watch?v=kSOuXwmh9Lo (last visited August 17, 2021).
                                                                    SECOND AMENDED CLASS ACTION
                                                - 28 -                   COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 29 of 73 Page ID #:542



    1   exposing passengers for a prolonged period of time on a ship known to be infested
    2   with a potentially-lethal virus.
    3   V.    What Makes Cruise Ships Different From Other Businesses

    4         101. Unlike shore-side businesses such as restaurants, retail shops, and
    5   grocery stores, “cruising raises unique risks of COVID-19 outbreaks, concerns that
    6   are now heightened due to the Delta Variant.”49 With these unique risks, as factual
    7   and legal matters, come additional attendant duties on the owners and operators of
    8   cruise ships.
    9         102. Cruise ships involve the movement of a large volume of individuals in
   10   close quarters for days and weeks and present many opportunities for person-to-
   11   person contact in crowded or indoor settings, such as group and buffet dining,
   12   entertainment events, and excursions,50 as well as even more confined spaces such
   13   as elevators and public restrooms. Ship cabins are small, increasing the risk of
   14   transmission between cabinmates.51 Similarly, the crew typically live and eat in
   15   small congregate places.52
   16         103. Moreover, passengers and crew interact with a myriad of shared, and
   17   frequently-touched surfaces, including but certainly not limited to the utensils used
   18   to serve food on buffet lines, elevator buttons, hand railings, chairs, cards and other
   19   game pieces, and door handles. The frequency with which individuals touch these
   20   surfaces along with the sheer number of people who come into contact with them in
   21
   22
        49
   23      Norwegian Cruise Line Holdings, Ltd. v. Rivkees, No. 21-22492-CIV, 2021 WL
        3471585, at *3 (S.D. Fla. Aug. 8, 2021).
   24   50
           85 Fed. Reg. at 16629–16630; see also J. Rocklov and H. Sjodin, COVID-19
   25   outbreak on the Diamond Princess cruise ship: estimating the epidemic potential
        and effectiveness of public health countermeasures, Journal of Travel Medicine,
   26   (February 28, 2020), https://academic.oup.com/jtm/article/27/3/taaa030/5766334
        (last visited August 18, 2021).
   27   51
           Id.
   28   52
           Id.
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 29 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 30 of 73 Page ID #:543



    1   a limited period of time make cruise ships uniquely dangerous for the spread of
    2   viruses, including COVID-19.
    3         104. After embarkation, passengers are effectively trapped onboard.
    4   PRINCESS and CARNIVAL had a custodial role over their passengers, who had
    5   no option for safe and fast exit while the vessel remained at sea.
    6         105. CARNIVAL and PRINCESS also understood, based on their years of
    7   specific experience operating cruise ships, the limited air flow and low ventilation
    8   in the interior of cruise ships, and they knew that these conditions make airborne
    9   viruses all the more hazardous on board a ship, particularly where passengers are
   10   exposed for a lengthy period of time during a long-haul, open-water voyage.
   11         106. The combination of the aforementioned factors, among other factors,
   12   make cruise ships distinctly susceptible to rapidly and pervasively spreading
   13   pathogens in ways that differ from most other businesses. As the CDC determined,
   14   the COVID-19 outbreak aboard the DIAMOND PRINCESS “demonstrates the
   15   speed and extent of disease transmission that can occur onboard cruise ships.”53
   16         107. The unique susceptibility of cruise ships to the rapid spread of viral
   17   illness was well-known to Defendants. Years before the COVID-19 outbreaks
   18   aboard the DIAMOND PRINCESS and GRAND PRINCESS, CARNIVAL and
   19   PRINCESS’s own Group Senior Vice President and Chief Medical Officer Grant
   20   Tarling, M.D., M.P.H. co-authored an article that acknowledged that cruise ships
   21   “represent a potential source for introduction of novel or antigenically drifted
   22   influenza virus strains to the United States” and that cruise ship characteristics, such
   23   as “close quarters and prolonged contact among travelers on ships and during land-
   24   based tours before embarkation, increase the risk of communicable disease
   25   transmission.”54
   26
        53
          No Sail Order and Suspension of Further Embarkation, 85 FR 16628-03
   27   54
          Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et
   28   al., Laboratory-based respiratory virus surveillance pilot project on select cruise
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 30 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 31 of 73 Page ID #:544



    1         108. A study published on February 28, 2020, echoed Dr. Tarling’s
    2   findings, and highlights the unique conditions of cruise ships that “clearly
    3   amplified” the spread of COVID-19 among those onboard the Diamond Princess.55
    4   The study also revealed that extended periods of time on the ship without
    5   quarantine increased the spread of the virus.56
    6         109. PRINCESS and CARNIVAL were aware of passengers’ reasonable
    7   reliance on them, and held themselves out as being committed to ensuring
    8   passengers’ safety and well-being. CARNIVAL’S Health, Environment, Safety and
    9   Security Policy describes, in CARNIVAL’s words, its “commitments to: Protecting
   10   the health, safety and security of our passengers, guests, employees and all others
   11   working on our behalf, thereby promoting an organization that always strives to be
   12   free of injuries, illness and loss. … [and] assigning health, environment, safety,
   13   security (HESS) and sustainability matters the same priority as other critical
   14   business matters.”57 Notably, this website specifically identifies PRINCESS as a
   15   part of CARNIVAL CORPORATION and CARNIVAL PLC, representing that the
   16   policy applies to the subsidiary as well as the parent.
   17         110. In furtherance of these commitments, CARNIVAL’s HESS Corporate
   18   Policy states that the company will, among other things, “[s]upport a proactive
   19   framework of risk mitigation in the areas of HESS aimed at preventing, monitoring,
   20   and responding to threats.”58 It also states that CARNIVAL will “Promptly report
   21
   22
        ships in Alaska, 2013-2015, Journal of Travel Medicine 2017, 1-6, at 2 (2017).
   23   55
           J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise
   24   ship, supra note 50.
        56
   25      Id.
        57
           Carnival Corporation & PLC, Health, Environment, Safety, Security &
   26   Sustainability Policy & Governance, https://www.carnivalplc.com/leading-
        responsibly/health-environment-safety-security-sustainability-policy-governance
   27   (last visited August 23, 2021).
   28   58
           Id. (emphasis added).
                                                                     SECOND AMENDED CLASS ACTION
                                                 - 31 -                   COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 32 of 73 Page ID #:545



    1   and properly investigate all HESS incidents and take appropriate action to prevent
    2   recurrence.”59
    3            111. The PRINCESS website states that the “health and well-being of [its]
    4   guests and crew is [its] highest priority,” and touts the availability of 24-hours on-
    5   call medical staff, and its protective measures and health facilities that “meet or
    6   exceed standards” set by the US Centers for Disease Control and the American
    7   College of Emergency Physicians.
    8            112. PRINCESS also points potential passengers to the Cruise Industry
    9   Passenger Bill of Rights, which explains that “Members of the Cruise Lines
   10   International Association are dedicated to the comfort and care of all passengers on
   11   oceangoing cruises throughout the world.”60
   12            113. Given these assurances and representations, PRINCESS and
   13   CARNIVAL undertook a duty to abide by that commitment and to protect
   14   passengers from reasonably-avoidable hazards, such as exposing passengers for a
   15   prolonged period of time on a ship known to be infested with a potentially-lethal
   16   virus.
   17   VI.      The February 11, 2020 M/V GRAND PRINCESS Cruise to Mexico
   18            114. Despite their awareness of the unique risks created by the cruise ship
   19   environment, and their experiences with COVID-19 outbreaks on other vessels, on
   20   February 11, 2020—approximately ten days after Defendants learned about the
   21   infection aboard the DIAMOND PRINCESS—Defendants boarded Plaintiffs and
   22   over 2,000 other passengers onto the GRAND PRINCESS for a roundtrip voyage to
   23   Mexico without conducting any effective medical screenings for passengers and
   24
   25
   26   59
          Id.
        60
   27     Princess, Cruise Industry Passenger Bill of Rights,
        www.princess.com/legal/bill_of_rights/ (last visited August 20, 2021) (emphasis
   28   added).
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 32 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 33 of 73 Page ID #:546



    1   without providing any additional information about best practices to mitigate or
    2   prevent the spread of COVID-19.
    3         115. On February 13, 2020, Dr. Nadia Nair, the ship’s doctor, warned
    4   Defendants of an increase in Influenza-like illness (ILI) among crew since the
    5   beginning of the cruise.
    6         116. On February 15, 2020, Dr. Nair again warned of a “concerning”
    7   increase in ILI among crew and passengers and asked Defendants whether “any
    8   additional measures need to be implemented.”
    9         117. Nevertheless, upon information and belief, throughout the course of
   10   the 10-day voyage to Mexico, Defendants did not alter their on-ship protocols,
   11   event itineraries, or cleaning and disinfectant practices in order to prevent the
   12   spread of COVID-19. Defendants did not, for example, institute any medical
   13   examination or screening procedures for passengers leaving and returning to the
   14   ship at any of the GRAND PRINCESS’s ports of call. Nor did Defendants provide
   15   passengers onboard the GRAND PRINCESS any information about COVID-19.
   16         118. On or around February 19, 2020, PRINCESS and CARNIVAL became
   17   aware of at least one passenger suffering from COVID-19 symptoms onboard the
   18   GRAND PRINCESS, but neither Defendant alerted Plaintiffs or other passengers
   19   aboard the ship, and did not put into place any quarantine requirements or shelter-
   20   in-place and social distancing protocols.
   21         119. According to PRINCESS’s and CARNIVAL’s Chief Medical Officer,
   22   Grant Tarling, MD, MPH, Defendants believed the infected passenger was carrying
   23   the virus when he boarded the GRAND PRINCESS on February 11, 2020, but
   24   because Defendants did not provide any effective method of screening for
   25   passengers at the time of boarding, Defendants were unaware of his condition.61
   26
        61
   27      Thomas Fuller, John Eligon, and Jenny Gross, Cruise Ship, Floating Symbol of
        America’s Fear of Coronavirus, Docks in Oakland, The New York Times, March
   28   9, 2020, https://www.nytimes.com/2020/03/09/us/coronavirus-cruise-ship-oakland-
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 33 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 34 of 73 Page ID #:547



    1         120. Dr. Tarling reported that the infected passenger sought medical
    2   treatment from the medical center onboard the GRAND PRINCESS on February
    3   20, 2020. The passenger reported suffering from “acute respiratory distress” for
    4   about a week before seeking treatment. Dr. Tarling did not say whether the
    5   passenger had sought any medical help prior to February 20, 2020. Upon
    6   information and belief, this information would have triggered mandatory reporting
    7   under 42 C.F.R. 71.1 et seq. and constitutes a “hazardous condition” per 33
    8   C.F.R. § 160.216.62
    9         121. Upon information and belief, at least nine passengers and thirteen crew
   10   members on the GRAND PRINCESS’s Mexico trip reported to the ship’s medical
   11   center with “Influenza-like illness” (ILI). Twelve of the individuals suffering from
   12   ILI were tested for influenza; all twelve tested negative for influenza, which should
   13   have raised alarms about the possibility that they were infected with COVID-19.
   14   Moreover, Defendants knew that at least three crew members who became ill with
   15   ILI had joined the cruise via international flights with close contacts to Asia and,
   16   specifically, with China.
   17         122. At least 100 passengers who traveled on board the GRAND
   18   PRINCESS have tested positive for COVID-19, and at least two passengers who
   19
   20
   21
   22
   23   grand-princess.html (last visited August 23, 2021).
        62
   24      Section 160.216 requires that “[w]henever there is a hazardous condition … on
        board a vessel or caused by a vessel or its operation, the owner, agent, master,
   25   operator, or person in charge must immediately notify the nearest Coast Guard
        Sector Office . . . .” A“[h]azardous condition means any condition that may
   26   adversely affect the safety of any vessel … or the environmental quality of any port,
   27   harbor, or navigable waterway of the United States. It may, but need not,
        involve … injury or illness of a person aboard … .” 33 CFR § 160.202 (emphasis
   28   added).
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 34 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 35 of 73 Page ID #:548



    1   traveled on the GRAND PRINCESS’s Mexico trip died after disembarking.63 One
    2   of these fatalities was the first-reported death caused by COVID-19 in California.64
    3         123. On February 21, 2020, the GRAND PRINCESS arrived at port in San
    4   Francisco and most of the passengers from the Mexico trip disembarked. Some
    5   passengers, including Plaintiffs Brian Losie, Peggy Losie, Kenneth Prag, and
    6   Stephen Collins, remained onboard to travel on the ship’s subsequent voyage
    7   headed to Hawaii.
    8         124. On March 4, 2020, Defendants alerted passengers who had embarked
    9   upon the Hawaii-bound trip aboard the GRAND PRINCESS on February 21, 2020,
   10   about a “small cluster of COVID-19 cases in Northern California” related to
   11   Plaintiffs’ Mexico-bound trip aboard the ship. Upon information and belief,
   12   Defendants knew before or by that time that GRAND PRINCESS passengers on the
   13   February 21, 2020, voyage were currently suffering from COVID-19 and that there
   14   was a potential outbreak.
   15         125. On or about March 4, 2020, Defendants asked passengers who traveled
   16   on both the Mexico and Hawaii trips, including Plaintiffs Brian Losie, Peggy Losie,
   17   and Kenneth Prag, to quarantine in their cabins.
   18
   19
        63
           Mark Berman, Two Grand Princess passengers die from coronavirus, officials
   20   say, The Washington Post, March 25, 2020,
   21   https://www.washingtonpost.com/nation/2020/03/25/two-grand-princess-
        passengers-died-coronavirus-officials-say/ (last visited August 23, 2021).
   22   64
           It has since been discovered that other Californians suffered from and died as a
   23   result of COVID-19 prior to the February 11, 2020 cruise aboard the M/V GRAND
        PRINCESS. Nevertheless, the death of a Placer County resident who traveled on
   24   the M/V GRAND PRINCESS’s February 11, 2020 cruise to Mexico spurred the
        state’s initial stay-at-home orders. See Placer County Announces Death of Patient
   25   with COVID-19, March 4, 2020, https://www.placer.ca.gov/6438/Death-of-patient-
        with-COVID-19 (last visited August 23, 2021); Bill Chapel, Coronavirus Deaths in
   26   Washington and California, Where Gov. Declares Emergency, NPR, March 4,
   27   2020, https://www.npr.org/sections/health-
        shots/2020/03/04/812121540/coronavirus-los-angeles-declares-emergency-and-u-s-
   28   reports-80-cases-in-13-states (last visited August 23, 2021).
                                                                    SECOND AMENDED CLASS ACTION
                                               - 35 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 36 of 73 Page ID #:549



    1         126. On or around March 6, 2020—two weeks after most Plaintiffs
    2   disembarked from their trip, and even longer after Defendants became aware that a
    3   passenger was suffering from COVID-19 symptoms onboard—passengers that had
    4   traveled onboard the Grand Princess from February 11 through February 21,
    5   including Plaintiffs, received a letter from Defendants alerting them that they may
    6   have been exposed to COVID-19 while onboard the GRAND PRINCESS.
    7         127. Plaintiffs and other passengers who continued onboard the GRAND
    8   PRINCESS for the Hawaii-leg of the cruise were forced to remain quarantined in
    9   their cabins until on or about March 9, 2020, when the vessel was finally allowed to
   10   dock at the port of Oakland. Following disembarkation, Plaintiffs and other
   11   passengers that traveled to Hawaii were forced to spend approximately two weeks
   12   at government facilities, such as Travis Air Force base.
   13         128. If Plaintiffs had known the serious and actual risks of contracting or
   14   spreading COVID-19 while onboard the GRAND PRINCESS, Plaintiffs would not
   15   have sailed on the February 11, 2020, roundtrip voyage to Mexico. Or, at minimum,
   16   if they had been made aware after embarkation of the growing and continued risk,
   17   they would have disembarked from the ship at one of its ports of call. Plaintiffs
   18   who remained onboard the GRAND PRINCESS after February 21, 2020, to travel
   19   to Hawaii would not have done so.
   20   VII. The Passage Contract
   21         129. The Passage Contract provided to Plaintiffs and Class members prior
   22   to the embarkation of the cruise purports to govern Plaintiffs’ claims and available
   23   remedies.
   24         130. The Passage Contract is a standardized contract of adhesion written by
   25   Defendants and provided to Plaintiffs and Class members with no opportunity for
   26   review or negotiation.
   27
   28
                                                                    SECOND AMENDED CLASS ACTION
                                                - 36 -                   COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 37 of 73 Page ID #:550



    1         131. The Passage Contract is unfairly one-sided, against public policy,
    2   unconscionable and, as such, in unenforceable.
    3         132. Plaintiffs and Class members did not receive the Passage Contract , if
    4   at all, until well after 90 days prior to the subject cruise. Providing the Passage
    5   Contract to passengers at this late date constitutes surprise and is procedurally
    6   unconscionable.
    7         133. After 90 days, Plaintiffs could not cancel their cruise without being
    8   subject to a cancellation fee, the full cost of which escalated as the date of the cruise
    9   approached.
   10         134. Princess advertises its “standard cancellation policy” for sailings of 6
   11   to 24 days—which includes the cruise that is the subject of this action—as charging
   12   100% of all total charges if a passengers cancels within 14 days of the voyage.
   13         135. For cancellations made between 29 and 56 days prior to the voyage,
   14   Princess charges a fee equivalent to 50% of total charges, and for cancellations
   15   made between 15 and 28 days prior to the voyage, a 75% fee is charged. This
   16   amounts to thousands of dollars Plaintiffs and Class members would be forced to
   17   pay if, upon receipt of the Passage Contract, they refused to be subject to its terms.
   18         136. Plaintiffs were not reasonably informed of the Passage Contract,
   19   including its class waiver provision. If they had been reasonably informed, their
   20   only recourse to reject the provision would have required canceling their
   21   reservations, which would have subjected Plaintiffs to potentially thousands of
   22   dollars in monetary penalties, including forfeiture of their deposits and/or purchase
   23   amount. The effect of delivering this standard, un-negotiated contract, to passengers
   24   at such a late date was to force Plaintiffs to accept the terms of the Passage Contract
   25   with no viable recourse.
   26         137. By purporting to strip Plaintiffs and Class members of their rights to
   27   pursue class action litigation, PRINCESS and CARNIVAL effectively give
   28
                                                                       SECOND AMENDED CLASS ACTION
                                                 - 37 -                     COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 38 of 73 Page ID #:551



    1   themselves license to engage in bad business practices and dangerous and/or
    2   negligent conduct, regardless of whether it will harm passengers in the aggregate,
    3   because Defendants know that it will be impossible for all passengers to file suit
    4   and seek a remedy for their injuries.
    5   VIII. The CDC’S Definition of a “Probable Case”
    6         138. In an April 5, 2020 position statement, the CDC and the Council of
    7   State and Territorial Epidemiologists (“CSTE”) provided an “interim case
    8   definition” for COVID-19 for the purposes of counting and tracking “probable” and
    9   “confirmed” COVID-19 cases in the United States.65
   10         139. The interim definition provided three alternative clinical measures for
   11   evaluating a patient.
   12         140. First, a case meets the clinical criteria if there is no alternative more
   13   likely diagnosis and at least two of the following symptoms are present: fever
   14   (measured or subjective), chills, rigors, myalgia, headache, sore throat, or new
   15   olfactory and taste disorder(s).
   16         141. Second, a case meets the clinical criteria if there is no alternative more
   17   likely diagnosis and at least one of the following symptoms are present: cough,
   18   shortness of breath, or difficulty breathing.
   19         142. Third, a case meets the clinical criteria if there is no alternative more
   20   likely diagnosis and a patient suffers from severe respiratory illness with at least
   21   one of either clinical or radiographic evidence of pneumonia or acute respiratory
   22   distress syndrome.
   23
   24
   25
   26   65
          Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-
   27   19) 2020 Interim Case Definition, Approved April 5, 2020,
        https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-2019-covid-19/case-
   28   definition/2020/ (last visited August 14, 2020).
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 38 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 39 of 73 Page ID #:552



    1         143. The interim definition also provided that a case meets the laboratory
    2   criteria if there are positive results returned from a diagnostic test, an antigen test,
    3   or an antibody test.
    4         144. And, the CDC and CSTE identified a number of “epidemiological”
    5   criteria that should be considered when evaluating a potential COVID-19 case.
    6   Specifically, whether the patient was within 6 feet for 10 to 30 minutes or more
    7   with a person who has a confirmed or probable COVID-19 case; whether the
    8   patient was within 6 feet for 10 to 30 minutes or more with a person with a
    9   “clinically compatible illness” and some link exists to a confirmed COVID-19 case;
   10   whether the patient traveled to or resided in an area with sustained, ongoing
   11   community transmission of COVID-19; and/or whether the patient is a member of
   12   an at-risk cohort.
   13         145. Patients who meet both the clinical and epidemiological criteria are
   14   considered probable COVID-19 cases, as are those patients who presumptively
   15   meet the laboratory critera and either the clinical or epidemiological criteria.
   16         146. The position statement also recognized that “field investigations will
   17   involve evaluations of persons with no symptoms and these individuals will need to
   18   be counted as cases.”
   19         147. In addition to the above-listed clinical criteria, the CDC has published
   20   more up-to-date information regarding the range of symptoms created by COVID-
   21   19. This list, which the CDC concedes is not comprehensive, includes:
   22                a.        Fever or chills
   23                b.        Cough
   24                c.        Shortness of breath or difficulty breathing
   25                d.        Fatigue
   26                e.        Muscle or body aches
   27                f.        Headache
   28
                                                                        SECOND AMENDED CLASS ACTION
                                                   - 39 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 40 of 73 Page ID #:553



    1                g.    New loss of taste or smell
    2                h.    Sore throat
    3                i.    Congestion or runny nose
    4                j.    Nausea or vomiting
    5                k.    Diarrhea66
    6   IX.   Plaintiff’s Medical Experiences
    7         148. Plaintiffs were all exposed, in close proximity for extended periods of
    8   time, to individuals who were or were probably carrying COVID-19, including
    9   crew members onboard the GRAND PRINCESS and their fellow passengers.
   10   Likewise, for almost two weeks, Plaintiffs effectively “resided in” a community—
   11   the cruise ship—that experienced sustained and ongoing transmission, as is
   12   evidenced by the vast number of passengers onboard the vessel who became ill with
   13   COVID-19. Most Plaintiffs also suffered symptoms in line with the clinical criteria
   14   identified by the CDC and CSTE.
   15         149. Before boarding the GRAND PRINCESS, Plaintiff CYNTHIA LYNN
   16   FORD was not exhibiting any symptoms of COVID-19 nor had she been exposed
   17   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
   18   She had not travelled outside North America in the two weeks prior to boarding.
   19         150. While onboard the GRAND PRINCESS, Ms. Ford was exposed to
   20   COVID-19 when she attended events and activities where she was in close
   21   proximity to numerous other passengers and crewmembers, some of whom were
   22   infected with COVID-19.
   23         151. On or around February 17, 2020, Ms. Ford began to suffer from chills,
   24   severe vomiting, diarrhea, severe vertigo, fever, body aches, earache, a sore and
   25   scratchy throat, nausea, and an inability to sleep. She tested positive for COVID-19.
   26
        66
   27     Center for Disease Control and Prevention, Symptoms of Coronavirus, Updated
        Feb. 22, 2021, https://www.cdc.gov/coronavirus/2019-ncov/symptoms-
   28   testing/symptoms.html# (last visited August 20, 2021).
                                                                    SECOND AMENDED CLASS ACTION
                                                - 40 -                   COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 41 of 73 Page ID #:554



    1   Based on her positive test results, the timing of the onset of her symptoms, and the
    2   CDC’s definition of a “probable case” of COVID-19, it is more likely than not that
    3   Ms. Ford contracted COVID-19 during the subject voyage.
    4         152. Before boarding the GRAND PRINCESS, Plaintiff JAMES DAVID
    5   ARTHUR FORD was not exhibiting any symptoms of COVID-19 nor had he been
    6   exposed to anyone who had been diagnosed with or who exhibited symptoms of
    7   COVID-19. He had not travelled outside North America in the two weeks prior to
    8   boarding.
    9         153. While onboard the GRAND PRINCESS, Mr. Ford was exposed to
   10   COVID-19 when he attended events and activities where he was in close proximity
   11   to numerous other passengers and crewmembers, some of whom were infected with
   12   COVID-19.
   13         154. On or around February 21, 2020, Mr. Ford began to suffer from a sore
   14   throat and tested positive for COVID-19. Based on the timing of the onset of his
   15   symptoms and the CDC’s definition of a “probable case” of COVID-19, it is more
   16   likely than not that Mr. Ford contracted COVID-19 during the subject voyage.
   17         155. Before boarding the GRAND PRINCESS, Plaintiff CAROLE KEALY
   18   was not exhibiting any symptoms of COVID-19 nor had she been exposed to
   19   anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
   20   She had not travelled outside North America in the two weeks prior to boarding.
   21         156. While onboard the GRAND PRINCESS, Ms. Kealy was exposed to
   22   COVID-19 when she attended events and activities where she was in close
   23   proximity to numerous other passengers and crewmembers, some of whom were
   24   infected with COVID-19.
   25         157. On or around February 14, 2020, Ms. Kealy began to suffer from
   26   fever, fatigue, night sweats, sleep apnea, a dry throat, insomnia, and sweating.
   27   Based on the timing of the onset of her symptoms and the CDC’s definition of a
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                - 41 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 42 of 73 Page ID #:555



    1   “probable case” of COVID-19, it is more likely than not that Ms. Kealy contracted
    2   COVID-19 during the subject voyage.
    3         158. Before boarding the GRAND PRINCESS, Plaintiff KELLY
    4   SANDOVAL was not exhibiting any symptoms of COVID-19 nor had she been
    5   exposed to anyone who had been diagnosed with or who exhibited symptoms of
    6   COVID-19. She had not travelled outside North America in the two weeks prior to
    7   boarding.
    8         159. While onboard the GRAND PRINCESS, Ms. Sandoval was exposed to
    9   COVID-19 when she attended events and activities where she was in close
   10   proximity to numerous other passengers and crewmembers, some of whom were
   11   infected with COVID-19.
   12         160. On or around February 19, 2020, Ms. Sandoval began to suffer from
   13   vertigo, a sore throat, the loss of her voice, and headaches. Based on the timing of
   14   the onset of her symptoms and the CDC’s definition of a “probable case” of
   15   COVID-19, it is more likely than not that Ms. Sandoval contracted COVID-19
   16   during the subject voyage.
   17         161. Before boarding the GRAND PRINCESS, Plaintiff RUBEN
   18   SANDOVAL was not exhibiting any symptoms of COVID-19 nor had he been
   19   exposed to anyone who had been diagnosed with or who exhibited symptoms of
   20   COVID-19. He had not travelled outside North America in the two weeks prior to
   21   boarding.
   22         162. While onboard the GRAND PRINCESS, Mr. Sandoval was exposed to
   23   COVID-19 when he attended events and activities where he was in close proximity
   24   to numerous other passengers and crewmembers, some of whom were infected with
   25   COVID-19.
   26         163. On or around February 29, 2020, Mr. Sandoval began to suffer from
   27   headaches, body aches, congestion, and other flu-like symptoms. He tested positive
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                - 42 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 43 of 73 Page ID #:556



    1   for COVID-19. Based on his positive test, the timing of the onset of his symptoms,
    2   and the CDC’s definition of a “probable case” of COVID-19, it is more likely than
    3   not that Mr. Sandoval contracted COVID-19 during the subject voyage.
    4         164. Before boarding the GRAND PRINCESS, Plaintiff SARAH DAVIES
    5   was not exhibiting any symptoms of COVID-19 nor had she been exposed to
    6   anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
    7   She had not travelled outside North America in the two weeks prior to boarding.
    8         165. While onboard the GRAND PRINCESS, Ms. Davies was exposed to
    9   COVID-19 when she attended events and activities where she was in close
   10   proximity to numerous other passengers and crewmembers, some of whom were
   11   infected with COVID-19.
   12         166. During or shortly after her time on the GRAND PRINCESS, Ms.
   13   Davies began to suffer from a runny nose and a sore throat. Based on the timing of
   14   the onset of her symptoms and the CDC’s definition of a “probable case” of
   15   COVID-19, it is more likely than not that Ms. Davies contracted COVID-19 during
   16   the subject voyage.
   17         167. Before boarding the GRAND PRINCESS, Plaintiff LARRY A.
   18   FISHER was not exhibiting any symptoms of COVID-19 nor had he been exposed
   19   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
   20   He had not travelled outside North America in the two weeks prior to boarding.
   21         168. While onboard the GRAND PRINCESS, Mr. Fisher was exposed to
   22   COVID-19 when he attended events and activities where he was in close proximity
   23   to numerous other passengers and crewmembers, some of whom were infected with
   24   COVID-19.
   25         169. On or around February 18, 2020, Mr. Fisher began to suffer from a
   26   sore throat, severe weakness, and an eye infection. He tested positive for COVID-
   27   19. Based on his positive test result, the timing of the onset of his symptoms, and
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                - 43 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 44 of 73 Page ID #:557



    1   the CDC’s definition of a “probable case” of COVID-19, it is more likely than not
    2   that Mr. Fisher contracted COVID-19 during the subject voyage.
    3         170. Before boarding the GRAND PRINCESS, Plaintiff RITA FISHER
    4   was not exhibiting any symptoms of COVID-19 nor had she been exposed to
    5   anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
    6   She had not travelled outside North America in the two weeks prior to boarding.
    7         171. While onboard the GRAND PRINCESS, Ms. Fisher was exposed to
    8   COVID-19 when she attended events and activities where she was in close
    9   proximity to numerous other passengers and crewmembers, some of whom were
   10   infected with COVID-19.
   11         172. On or around March 4, 2020, Ms. Fisher began to suffer from nose
   12   bleeds, a severe cough, dry heaves, vomiting, pneumonia, and suffered multiple
   13   strokes. Ms. Fisher tested positive for COVID-19. She was admitted to the
   14   intensive care unit (“ICU”) at Valley Care Hospital and remained in the ICU until
   15   June 12, 2020—approximately three months after passengers disembarked from the
   16   Grand Princess. While in the ICU, she was placed on a ventilator, had a
   17   tracheotomy, had a feeding tube inserted, and experienced fever, blood and urine in
   18   her stool, and fluid in her lungs. Since being released, she has suffered from
   19   continued vision problems in her right eye, cognitive issues, which are being
   20   monitored by a neurologist, and continues to require physical therapy due to loss of
   21   movement in her right hand resulting from the multiple strokes she experienced.
   22   She sees an occupational therapist to aid in her day-to-day functions, requires the
   23   use of a cane in order to walk, and has nerve damage in her legs and feet. Based on
   24   her positive test result, the timing of the onset of her symptoms and the CDC’s
   25   definition of a “probable case” of COVID-19, it is more likely than not that Ms.
   26   Fisher contracted COVID-19 during the subject voyage.
   27
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                - 44 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 45 of 73 Page ID #:558



    1         173. Before boarding the GRAND PRINCESS, Plaintiff DAVID
    2   GONSALVES was not exhibiting any symptoms of COVID-19 nor had he been
    3   exposed to anyone who had been diagnosed with or who exhibited symptoms of
    4   COVID-19. He had not travelled outside North America in the two weeks prior to
    5   boarding.
    6         174. While onboard the GRAND PRINCESS, Mr. Gonsalves was exposed
    7   to COVID-19 when he attended events and activities where he was in close
    8   proximity to numerous other passengers and crewmembers, some of whom were
    9   infected with COVID-19.
   10         175. On or around February 25, 2020, Mr. Gonsalves began to suffer from a
   11   cough, fatigue, lethargy, loss of appetite, and cognitive confusion. Based on the
   12   timing of the onset of his symptoms and the CDC’s definition of a “probable case”
   13   of COVID-19, it is more likely than not that Mr. Gonsalves contracted COVID-19
   14   during the subject voyage.
   15         176. Before boarding the GRAND PRINCESS, Plaintiff MARY ANN
   16   GONSALVES was not exhibiting any symptoms of COVID-19 nor had she been
   17   exposed to anyone who had been diagnosed with or who exhibited symptoms of
   18   COVID-19. She had not travelled outside North America in the two weeks prior to
   19   boarding.
   20         177. While onboard the GRAND PRINCESS, Ms. Gonsalves was exposed
   21   to COVID-19 when she attended events and activities where she was in close
   22   proximity to numerous other passengers and crewmembers, some of whom were
   23   infected with COVID-19.
   24         178. On or around February 25, 2020, Ms. Gonslaves began to suffer from
   25   dry cough, fatigues, and lethargy. Based on the timing of the onset of her symptoms
   26   and the CDC’s definition of a “probable case” of COVID-19, it is more likely than
   27   not that Ms. Gonslaves contracted COVID-19 during the subject voyage.
   28
                                                                    SECOND AMENDED CLASS ACTION
                                                - 45 -                   COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 46 of 73 Page ID #:559



    1         179. Before boarding the GRAND PRINCESS, Plaintiff TRACIE LING
    2   was not exhibiting any symptoms of COVID-19 nor had she been exposed to
    3   anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
    4   She had not travelled outside North America in the two weeks prior to boarding.
    5         180. While onboard the GRAND PRINCESS, Ms. Ling was exposed to
    6   COVID-19 when she attended events and activities where she was in close
    7   proximity to numerous other passengers and crewmembers, some of whom were
    8   infected with COVID-19.
    9         181. During or shortly after her time on the GRAND PRINCESS, Ms. Ling
   10   began to suffer from a sore throat and body aches. Based on the timing of the onset
   11   of her symptoms and the CDC’s definition of a “probable case” of COVID-19, it is
   12   more likely than not that Ms. Ling contracted COVID-19 during the subject
   13   voyage.
   14         182. Before boarding the GRAND PRINCESS, Plaintiff PEGGY LOSIE
   15   was not exhibiting any symptoms of COVID-19 nor had she been exposed to
   16   anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
   17   She had not travelled outside North America in the two weeks prior to boarding.
   18         183. While onboard the GRAND PRINCESS, Ms. Losie was exposed to
   19   COVID-19 when she attended events and activities where she was in close
   20   proximity to numerous other passengers and crewmembers, some of whom were
   21   infected with COVID-19.
   22         184. On or around February 16, 2020, Ms. Losie began to suffer from a
   23   persistent cough, which became progressively worse. On or about February 28,
   24   2020, she went to the medical center and was prescribed Tamiflu tablets, issued an
   25   inhaler, and treated on a nebulizer. The medical center checked her temperature
   26   twice daily and she was asked to remain confined to her quarters until the evening
   27   of February 29, 2020. At that time, the Ship nurse declared Ms. Losie free to
   28
                                                                   SECOND AMENDED CLASS ACTION
                                               - 46 -                   COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 47 of 73 Page ID #:560



    1   resume normal activities. Ms. Losie chose to self-isolate for the next two days
    2   because she continued to feel ill and her symptoms had not subsided. Ms. Losie
    3   suffered from severe fatigue, sore throat, a persistent and progressively-worsening
    4   cough, cognitive “fogginess,” vomiting, respiratory discomfort, and lowered
    5   appetite. Based on the timing of the onset of her symptoms and the CDC’s
    6   definition of a “probable case” of COVID-19, it is more likely than not that Ms.
    7   Loise contracted COVID-19 during the subject voyage.
    8         185. Before boarding the GRAND PRINCESS, Plaintiff MARIE RIVERA
    9   was not exhibiting any symptoms of COVID-19 nor had she been exposed to
   10   anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
   11   She had not travelled outside North America in the two weeks prior to boarding.
   12         186. While onboard the GRAND PRINCESS, Ms. Rivera was exposed to
   13   COVID-19 when she attended events and activities where she was in close
   14   proximity to numerous other passengers and crewmembers, some of whom were
   15   infected with COVID-19.
   16         187. On or around February 17, 2020, Ms. Rivera began to suffer from a
   17   fever, chills, headache, sore throat, muscle aches, dry cough, shortness of breath,
   18   chest tightness. Based on the timing of the onset of her symptoms and the CDC’s
   19   definition of a “probable case” of COVID-19, it is more likely than not that Ms.
   20   Rivera contracted COVID-19 during the subject voyage.
   21         188. Before boarding the GRAND PRINCESS, Plaintiff PAUL RIVERA
   22   was not exhibiting any symptoms of COVID-19 nor had he been exposed to anyone
   23   who had been diagnosed with or who exhibited symptoms of COVID-19. He had
   24   not travelled outside North America in the two weeks prior to boarding.
   25         189. While onboard the GRAND PRINCESS, Mr. Rivera was exposed to
   26   COVID-19 when he attended events and activities where he was in close proximity
   27
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                - 47 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 48 of 73 Page ID #:561



    1   to numerous other passengers and crewmembers, some of whom were infected with
    2   COVID-19.
    3         190. On or around February 24, 2020, Mr. Rivera began to suffer from a
    4   fever, chills, headaches, and fatigue. Based on the timing of the onset of his
    5   symptoms and the CDC’s definition of a “probable case” of COVID-19, it is more
    6   likely than not that Mr. Rivera contracted COVID-19 during the subject voyage.
    7         191. Before boarding the GRAND PRINCESS, Plaintiff JUDITH
    8   SHATERIAN was not exhibiting any symptoms of COVID-19 nor had she been
    9   exposed to anyone who had been diagnosed with or who exhibited symptoms of
   10   COVID-19. She had not travelled outside North America in the two weeks prior to
   11   boarding.
   12         192. While onboard the GRAND PRINCESS, Ms. Shaterian was exposed
   13   to COVID-19 when she attended events and activities where she was in close
   14   proximity to numerous other passengers and crewmembers, some of whom were
   15   infected with COVID-19.
   16         193. On or around February 16, 2020, Ms. Shatrian began to suffer from a
   17   respiratory infection, which was so severe she went to the emergency room. Based
   18   on the timing of the onset of her symptoms and the CDC’s definition of a “probable
   19   case” of COVID-19, it is more likely than not that Ms. Shaterian contracted
   20   COVID-19 during the subject voyage.
   21         194. As a direct and proximate result of their negligence and gross
   22   negligence Defendants exposed Plaintiffs and Class Members to COVID-19, actual
   23   risk of immediate physical injury, and, in many cases, already-manifested actual
   24   physical injury. As a direct and proximate result of their exposure to COVID-19,
   25   Plaintiffs and Class Members have suffered physical injuries as described above, as
   26   well as emotional distress of the nature and type that reasonable persons would
   27   suffer under the circumstances alleged in this Complaint, including, but not limited
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                - 48 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 49 of 73 Page ID #:562



    1   to, suffering anguish, fright, horror, nervousness, grief, anxiety, worry, shock,
    2   humiliation and shame.
    3           195. In addition, Plaintiffs and Class Members were traumatized by their
    4   direct exposure to COVID-19, the risk that they would contract the virus, and the
    5   reasonable apprehension associated with that risk.
    6           196. Furthermore, as noted above, public health experts and physicians
    7   continue to learn more about the myriad ways COVID-19 attacks and damages the
    8   body, including long-lasting harms to the cardiovascular system,67 and to the
    9   kidneys, liver, and neurological system, potentially even in “asymptomatic”
   10   patients.
   11           197. Plaintiffs and Class Members develop new and evolving medical
   12   concerns and uncertainties that require and will continue to require medical
   13   diagnostic exams. Plaintiffs and the Class Members are suffering and will continue
   14   to suffer due to the ever-present anxiety and reasonable apprehension that they will
   15   or may later experience negative health outcomes or complications as a direct and
   16   proximate result of being exposed to COVID-19 because of Defendants’ negligent
   17   and grossly negligent acts and omissions.
   18           198. It is expected that, as a result of Defendants’ negligence and gross
   19   negligence, they will continue to suffer and will, in the future, require medical
   20   services outside of the kinds accepted as part of the typical wear and tear of daily
   21   life.
   22
   23
   24
   25
        67
          Valentina O. Puntmann, et al., Outcomes of Cardiovascular Magnetic Resonance
   26   Imaging in Patients Recently Recovered From Coronavirus Disease 2019 (COVID-
   27   19), JAMA Cardiology, July 27, 2020,
        https://jamanetwork.com/journals/jamacardiology/fullarticle/2768916 (last visited
   28   August 23, 2021).
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 49 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 50 of 73 Page ID #:563



    1                         REQUEST FOR INJUNCTIVE RELIEF
    2            199. Plaintiffs traveled on the GRAND PRINCESS, a cruise ship owned
    3   and operated by CARNIVAL and PRINCESS. In the future, Plaintiffs intend to go
    4   on cruises again, including cruises operated by Defendants.
    5            200. Indeed, Plaintiffs DAVID and MARY ANN GONSALVES and JOHN
    6   and JUDITH SHATERIAN have already booked and intend to take a PRINCESS
    7   cruise to Hawaii departing on January 16, 2022.
    8            201. Plaintiffs KENNETH PRAG and STEPHEN COLLINS have already
    9   booked and intend to take several cruises in the future, including a November 7,
   10   2021 PRINCESS cruise to Hawaii and a January 6, 2022 PRINCESS cruise to
   11   Mexico.
   12            202. As the events subsequent to the Subject Cruise have shown, however,
   13   Plaintiffs face a threat of imminent or actual harm when they cruise again, because
   14   they cannot rely on Defendants to faithfully inform them of risks of contracting
   15   COVID-19 aboard their cruise ships nor can they rely on Defendants’ assurances
   16   that they are taking all reasonable measures to protect passengers from future
   17   onboard outbreaks.
   18            203. On March 14, 2020, the CDC determined that “[c]ruise ship travel
   19   markedly increases the risk and impact of the COVID-19 disease outbreak within
   20   the United States” and issued a “No Sail Order,” which prohibited cruise ship
   21   operators from continuing operations unless approved by the U.S. Coast Guard in
   22   consultation with the CDC.68 The No Sail Order was extended three times before
   23   expiring on October 31, 2020.69
   24            204. On November 4, 2020, the CDC issued a “Conditional Sailing Order”
   25   (CSO), which established a four-step framework for a “phased resumption of cruise
   26
   27   68
             85 Fed. Reg. at 16630-31.
   28   69
             Id. at 62739.
                                                                      SECOND AMENDED CLASS ACTION
                                                - 50 -                     COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 51 of 73 Page ID #:564



    1   ship passenger operations.”70 The steps included: (1) establishing “laboratory
    2   testing of crew onboard cruise ships in the U.S. waters”; (2) performing “simulated
    3   voyages designed to test a cruise ship operators’ ability to mitigate COVID-19 on
    4   cruise ships”; (3) completing “a certification process”; and (4) resuming restricted
    5   passenger voyages in a manner that mitigates the spread of COVID-19.71 The CSO
    6   remains effective until November 1, 2021.72
    7         205. While the CSO outlined a path for cruise lines to resume sailing while
    8   mitigating the risks of spreading COVID-19, the cruise industry, including
    9   Defendants, urged the CDC to lift the CSO so that cruises could resume by July,
   10   2021.73 Indeed, CARNIVAL threatened to move the ships its subsidiary, Carnival
   11   Cruise Lines, out of U.S. homeports if CDC did not lift the CSO.74
   12         206. The CDC declined to lift the CSO, stating that “[c]urrent scientific
   13   evidence suggests that, absent mitigation measures of the type needed to prevent
   14   further transmission, cruise ships would continue to pose a greater risk of COVID-
   15   19 transmission than other settings.”75
   16         207. The CDC stated further that “[p]ublic health oversight is further
   17   needed to correct a market failure stemming from information asymmetry, i.e., the
   18
   19   70
           Id. at 70153.
        71
   20      Id. at 70157.
        72
           Id. at 70163.
   21   73
           Morgan Hines, Cruise industry calls on CDC to lift ‘outdated’ restrictions, allow
   22   US cruising by July, USA Today (March 24,
        2021),https://www.usatoday.com/story/travel/cruises/2021/03/24/covid-travel-
   23   restrictions-cruise-industry-pushes-cdc-over-outdated-cruising-rules/6978926002/
        (last visited August 19, 2021).
   24   74
           Morgan Hines, Carnival Cruise Line threatens to remove its ships from US home
   25   ports to sail elsewhere, USA Today (April 6, 2021),
        https://www.usatoday.com/story/travel/cruises/2021/04/06/carnival-cancels-
   26   sailings-threatens-remove-ships-from-us-ports/7110512002/ (last visited August 19,
        2021).
   27   75
           Framework for Conditional Sailing and Initial Phase COVID-19 Testing
   28   Requirements for Protection of Crew, 85 FR 70153-01.
                                                                     SECOND AMENDED CLASS ACTION
                                                  - 51 -                  COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 52 of 73 Page ID #:565



    1   public is often not fully informed in such a way to adequately determine the extent
    2   to which any given measure mitigates their personal risk, particularly in light of
    3   asymptomatic cases.”76
    4         208. The CDC also stated that epidemiologic and other data “support a
    5   reasonable belief that cruise ships are or may be infected or contaminated with a
    6   quarantinable communicable disease.” As a result, “absent measures of the type
    7   needed to mitigate further transmission, persons on board or seeking to board cruise
    8   ships may likely be or would likely become infected with or exposed to COVID-19
    9   by virtue of being on board at a time when cases of COVID-19 continue to be
   10   reported in increasingly significant numbers globally.”77
   11         209. Nevertheless, the CDC responded to criticism from the cruise ship
   12   industry by issuing a series of instructions intended provide cruise lines with
   13   additional options and more lenient requirements to phase in the resumption of
   14   cruising.78
   15         210. On April 8, 2021, the state of Florida filed a lawsuit in the Middle
   16   District of Florida against the CDC seeking to strike down the CSO and its
   17   subsequent instructions.79 On June 18, 2021, the court issued a preliminary
   18   injunction prohibiting the CDC from “enforcing against a cruise ship arriving in,
   19   within, or departing from a port in Florida the Conditional Sailing Order” and
   20   subsequent instructions.80 The CSO was stayed in Florida until July 18, 2021, at
   21
   22
   23
        76
   24      Id.
        77
           Id.
   25   78
           Id.
   26   79
           Florida v. Becerra, No. 8-21-CIV-839-SDM, 2021 WL 1345392 (M.D. Fla.
        April 8, 2021).
   27   80
           Florida v. Becerra, -- F.Supp.3d --, 2021 WL 2514138, at *51 (M.D. Fla. June
   28   18, 2021).
                                                                     SECOND AMENDED CLASS ACTION
                                                - 52 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 53 of 73 Page ID #:566



    1   which point the CSO and subsequent instructions issued by the CDC would exist
    2   only as a “non-binding consideration, recommendation, or guideline.”81
    3         211. On appeal to the Eleventh Circuit, the CDC sought a stay of the
    4   injunction, pending resolution of the appeal.82 On July 17, 2021, the Eleventh
    5   Circuit granted the CDC’s request for a stay.83 However, on July 23, 2021, the
    6   Eleventh Circuit reversed course by vacating the July 17 order and denying the
    7   request for a stay.84 Without a further stay, the CSO and subsequent CDC
    8   instructions now appear to be non-binding guidelines for cruise ships, at least those
    9   departing from and arriving to Florida ports.
   10         212. In the absence of binding, evidence-based safety guidelines for
   11   preventing COVID-19 infection on cruise ships and with the number of cases again
   12   surging in the U.S., Plaintiffs face a threat of imminent or actual harm when they
   13   cruise again, because they cannot rely on Defendants to accurately inform them of
   14   risks of contracting COVID-19 aboard their cruise ships nor can they rely on
   15   Defendants’ assurances that they are taking all reasonable measures to protect
   16   passengers from future onboard outbreaks.
   17         213. CARNIVAL and PRINCESS previously asserted their commitment to
   18   passengers’ safety, well-being, and comfort and assured certain Plaintiffs that they
   19   would institute particular screening measures, but then failed to do so, and failed to
   20   take other effective measures to ensure that Plaintiffs were not exposed to COVID-
   21   19. This negligence led to multiple outbreaks onboard vessels owned by
   22   PRINCESS and CARNIVAL, including but not limited to the GRAND PRINCESS.
   23
   24
   25   81
           Id. (internal quotations omitted).
        82
   26      Florida v. Sec’y, Dep’t of Health & Hum. Servs., No. 21-12243 (11th Cir. July 6,
        2021).
   27   83
           Sec’y, Dep’t of Health & Hum. Servs., No. 21-12243 (11th Cir. July 17, 2021).
   28   84
           Sec’y, Dep’t of Health & Hum. Servs., No. 21-12243 (11th Cir. July 23, 2021).
                                                                     SECOND AMENDED CLASS ACTION
                                                - 53 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 54 of 73 Page ID #:567



    1         214. Now, despite the resurgent pandemic, Defendants are “ready to get
    2   back to fun!”85 PRINCESS resumed cruising in late July 2021 and has announced
    3   multiple cruises from U.S. ports in the fall of 2021. Other subsidiaries of
    4   CARNIVAL have also resumed cruising.
    5         215. Defendants have proactively marketed to Plaintiffs and Class
    6   members, who were passengers onboard the GRAND PRINCESS, urging them to
    7   schedule future cruises with the companies. Defendants have offered reduced fares
    8   and other incentives to encourage Plaintiffs and the Class to book future travel with
    9   CARNIVAL and PRINCESS.
   10         216. Defendants continue to offer assurances that they are taking proactive
   11   measures to combat COVID-19 aboard their ships and prevent future outbreaks.
   12   Defendants assert that guests can “cruise with confidence” because they will “make
   13   sure it’s as safe as possible” by implementing “best practices to protect the health of
   14   our guests and crew,” including “enhanced screening before embarkation” and
   15   “additional sanitation measures on board.”86
   16         217. Despite these apparently false assurances of safety, on the inaugural
   17   voyage of the Carnival Mardi Gras on July 31, 2021, a brand-new cruise ship
   18   operated by CARNIVAL’s subsidiary Carnival Cruise Lines, three passengers
   19   contracted COVID-19.87
   20         218. On or around October 11, 2021, CARNIVAL announced that a “small
   21   number” people aboard the Carnival Vista cruise ship had tested positive for
   22   85
           Carnival Corporation, News Release, https://www.carnivalcorp.com/news-
   23   releases/news-release-details/mardi-gras-carnival-cruise-lines-newest-and-most-
        innovative-0 (last visited August 20, 2021).
   24   86
           Princess website, https://www.princess.com/plan/cruise-with-confidence/ (last
   25   visited August 20, 2021).
        87
           Dave Berman, As cruise ship passengers and crew contract COVID-19, cruise
   26   lines upgrade their protocols, Florida Today (August 19, 2021),
   27   https://www.floridatoday.com/story/money/business/2021/08/19/cruise-lines-
        upgrade-their-covid-19-protocols-cases-reported-ships/8185670002/ (last visited
   28   August 20, 2021).
                                                                     SECOND AMENDED CLASS ACTION
                                                - 54 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 55 of 73 Page ID #:568



    1   COVID-19.88 In fact, at least 27 people onboard the Carnival Vista contracted
    2   COVID-19.89
    3         219. The Carnival Vista ship’s doctor determined that one passenger who
    4   had tested positive for COVID-19 needed to be placed on a ventilator, and
    5   CARNIVAL arranged for her to be disembarked and sent to a hospital in Belize.
    6   She was subsequently flown by air ambulance back to the United States, admitted
    7   to intensive care, and again placed on a ventilator. She died of COVID-19 on
    8   August 14, 2021.90
    9         220. Carnival has declined to provide the public with the number of positive
   10   COVID-19 cases on its other voyages, stating “we are not reporting specific
   11   numbers.”91
   12         221. Plaintiffs face a real threat that, absent an injunction, they are likely to
   13   be subject to the same acts and omissions by CARNIVAL and PRINCESS, ,
   14   including misrepresentations about CARNIVAL’s and PRINCESS’s conduct
   15   discharging their duties to Plaintiffs, that will once again expose them to COVID-
   16   19 and/or other communicable disease that will cause them injury and emotional
   17   harms.
   18         222. Without injunctive relief, Plaintiffs cannot be assured that
   19   CARNIVAL and PRINCESS will avoid making misrepresentations and omissions
   20
   21   88
           Morgan Hines, 27 people on board Carnival Cruise Line test positive for
        COVID-19, USA Today (August 12, 2021),
   22   https://www.usatoday.com/story/travel/cruises/2021/08/12/carnival-cruise-ship-
   23   covid-27-positive-cases-carnival-vista/8105767002/ (last visited August 18, 2021).
        89
           Id.
   24   90
           Jim Walker, Passenger Infected With COVID-19 on Carnival Vista and
   25   Abandoned By Carnival in Belize Dies After Returning to the U.S., Cruise Law
        News (Aug. 17, 2021),
   26   https://www.cruiselawnews.com/2021/08/articles/disease/passenger-infected-with-
        covid-19-on-carnival-vista-and-abandoned-by-carnival-in-belize-dies-after-
   27   returning-to-u-s/ (last visited August 18, 2021).
   28   91
           Id.
                                                                      SECOND AMENDED CLASS ACTION
                                                - 55 -                     COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 56 of 73 Page ID #:569



    1   regarding their conduct discharging their duties to Plaintiffs on future cruise
    2   voyages and/or that they will abide by the representations and assurances that they
    3   have made to Plaintiffs, and are likely to once again suffer harms like those alleged
    4   in this Complaint.
    5                                          NOTICE
    6         223. Section 16(A)(i) of the Passage Contract purports to require that
    7   claimants provide notice to PRINCESS and CARNIVAL of any potential claims.
    8   Although Plaintiffs do not concede that this provision is enforceable, Plaintiffs and
    9   Class Members have complied with this requirement by providing written notice to
   10   Defendants’ electronically on June 25, 2020 and July 7, 2020.
   11                           CLASS ACTION ALLEGATIONS
   12         224. Plaintiffs bring this lawsuit as a class action on behalf of themselves
   13   and all similarly-situated persons pursuant to Federal Rules of Civil Procedure
   14   23(a) and (b)(1), (b)(2), (b)(3), and/or (c)(4). This action satisfies the applicable
   15   numerosity, commonality, typicality, adequacy, predominance, and/or superiority
   16   requirements of those provisions.
   17         225. The proposed Class is defined as follows: All persons in the United
   18   States, who sailed as passengers on the M/V GRAND PRINCESS cruise from San
   19   Francisco, California, leaving on February 11, 2020, roundtrip to Mexico, including
   20   those passengers who continued traveling onboard the M/V GRAND PRINCESS to
   21   Hawaii, which embarked on February 21, 2020.
   22         226. Excluded from the proposed Class are: (1) CARNIVAL and
   23   PRINCESS, any entity or division in which either have a controlling interest, and
   24   its legal representatives, officers, directors, assigns and successors; (2) the judicial
   25   officer(s) to whom this case is assigned and the judicial officer(s)’ immediate
   26   family and legal staff; and (3) governmental entities. Plaintiffs reserve the right to
   27   amend the Class definition if discovery and further investigation reveal that the
   28
                                                                       SECOND AMENDED CLASS ACTION
                                                  - 56 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 57 of 73 Page ID #:570



    1   Class should be expanded, otherwise divided into subclasses, or modified in any
    2   other way.
    3         227. The individual Plaintiffs named in this complaint support the use of the
    4   class action mechanism to achieve economy, efficiency, fairness, and consistency
    5   of result by determining the important common questions raised in this action on a
    6   common basis.
    7         A.     Numerosity
    8         228. There were, on information and belief, approximately 2,422
    9   passengers on the GRAND PRINCESS for the cruise that is the subject of this
   10   action. Their exact number and identities can be readily ascertained from
   11   Defendants’ records. The individual joinder of all passengers is impractical, and the
   12   class action procedure is more practical, cost-effective, inclusive, and efficient than
   13   multiple lawsuits on the common questions of law and fact that unite the class, or
   14   piecemeal and incomplete individual joinder. The disposition of the claims of these
   15   Class Members in a single action will provide substantial benefits to all parties and
   16   to the Court. Class Members are readily identifiable from information and records
   17   in Defendants’ possession, custody, or control, as well as from records kept by the
   18   Department of Health and Human Services.
   19         B.     Typicality
   20         229. The claims of Plaintiffs are typical of the claims of Class Members in
   21   that Plaintiffs, like all Class Members, sailed on the leg of the GRAND PRINCESS
   22   cruise that began on February 11, 2020 and returned on February 21, 2020.
   23   Plaintiffs, like all Class Members, have been damaged by Defendants’ misconduct
   24   in that they sailed on a cruise they would not have sailed on and suffered significant
   25   injury, emotional distress and economic damage, including medical monitoring,
   26   caused by the negligence of the Defendants. The factual bases of CARNIVAL and
   27
   28
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 57 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 58 of 73 Page ID #:571



    1   PRINCESS’s misconduct are common to all Class Members and represent a
    2   common thread of misconduct resulting in injury to all Class Members.
    3            C.    Adequate Representation
    4            230. Plaintiffs CYNTHIA LYNN FORD, JAMES DAVID ARTHUR
    5   FORD, CAROLE KEALY, KELLY SANDOVAL, and RUBEN SANDOVAL will
    6   fairly and adequately represent and protect the interests of the Class Members.
    7   Plaintiffs CYNTHIA LYNN FORD, JAMES DAVID ARTHUR FORD, CAROLE
    8   KEALY, KELLY SANDOVAL, and RUBEN SANDOVAL have retained counsel
    9   with substantial experience in prosecuting class actions, aggregate suits, and mass
   10   torts.
   11            231. Plaintiffs CYNTHIA LYNN FORD, JAMES DAVID ARTHUR
   12   FORD, CAROLE KEALY, KELLY SANDOVAL, and RUBEN SANDOVAL and
   13   their counsel are committed to vigorously prosecuting this action on behalf of all
   14   Class Members, and have the financial resources to do so. Neither Plaintiffs
   15   CYNTHIA LYNN FORD, JAMES DAVID ARTHUR FORD, CAROLE KEALY,
   16   KELLY SANDOVAL, nor RUBEN SANDOVAL, nor their counsel have interests
   17   adverse to those of the Class Members.
   18            D.    Predominance of Common Issues
   19            232. There are numerous questions of law and fact, including those related
   20   to Defendants’ knowledge, conduct, and duty throughout the events described in
   21   this Complaint, common to Plaintiffs and Class Members that predominate over
   22   any question affecting only individual Class Members, the answers to which will
   23   advance resolution of the litigation as to all Class Members. These common legal
   24   and factual issues include, inter alia:
   25                  a.    what Defendants knew about the presence and risks associated
   26   with the COVID-19 virus, and contagions generally, and when they knew it;
   27
   28
                                                                    SECOND AMENDED CLASS ACTION
                                                  - 58 -                 COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 59 of 73 Page ID #:572



    1                b.    whether Defendants should have canceled the subject cruise to
    2   avoid exposing passengers to a deadly pathogen and/or taken other steps to avoid
    3   exposing passengers to a deadly pathogen, such as imposing social distancing
    4   requirements, eliminating mass gathering, and quarantining;
    5                c.    whether, in light of the widespread knowledge of COVID-19
    6   and Defendants’ knowledge of the risk of contagion aboard cruise ships,
    7   Defendants had a duty to conduct medical screenings of passengers prior to
    8   boarding Plaintiffs and others onto the M/V GRAND PRINCESS on February 11,
    9   2020;
   10                d.    whether Defendants had a duty to decontaminate the M/V
   11   GRAND PRINCESS after they knew or should have known that individuals aboard
   12   the M/V GRAND PRINCESS prior to the subject cruise were or were potentially
   13   carriers of the COVID-19 virus;
   14                e.    whether Defendants had a duty to disclose to passengers
   15   onboard the M/V GRAND PRINCESS that at least one person onboard the vessel
   16   was experiencing symptoms of COVID-19, and the related risks that Plaintiffs
   17   could contract and /or spread the virus;
   18                f.    whether Defendants had a duty to institute social distancing or
   19   quarantine protocols on the ship when they became aware that at least one
   20   passenger onboard was suffering from COVID-19 symptoms;
   21                g.    whether Defendants failed to disclose, during the vessel’s trip or
   22   in the days immediately following, that passengers and crew aboard the M/V
   23   GRAND PRINCESS between February 11, 2020, and February 21, 2020, were or
   24   were potentially carriers of the COVID-19 virus and other relevant information;
   25                h.    interpretation of the applicable contract documents and the
   26   associated “Passenger Bill of Rights” incorporated therein;
   27
   28
                                                                      SECOND AMENDED CLASS ACTION
                                                   - 59 -                  COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 60 of 73 Page ID #:573



    1                 i.    whether Defendants acted as alter egos and/or agents, such that
    2   they should be held jointly liable for the conduct alleged herein;
    3                 j.    whether CARNIVAL is liable for the acts, omissions, and
    4   violations described in this Complaint;
    5                 k.    whether PRINCESS is liable for the acts, omissions, and
    6   violations described in this Complaint; and
    7                 l.    whether the conduct of any or all of the defendants warrants the
    8   imposition of punitive damages to vindicate the societal interest in punishment and
    9   deterrence.
   10         E.      Superiority
   11         233. Plaintiffs and Class Members have all suffered and will continue to
   12   suffer harm and damages as a result of CARNIVAL’s and PRINCESS’s unlawful
   13   and wrongful conduct. A class action is superior to other available methods for the
   14   fair and efficient adjudication of this controversy.
   15         234. Absent a class action, most Class Members would likely find the cost
   16   of litigating their claims prohibitively high and would therefore have no effective
   17   remedy at law. Because of the relatively small size of the individual Class
   18   Members’ claims (compared to the cost of litigation), it is likely that only a few
   19   Class Members could afford to seek legal redress for Defendants’ misconduct.
   20   Absent a class action, Class Members will continue to incur damages, and
   21   Defendants’ misconduct will continue without remedy.
   22         235. Class treatment of common questions of law and fact is superior to
   23   other available procedures, such as multiple individual actions or piecemeal
   24   litigation because class treatment will conserve the resources of the courts and the
   25   litigants, and will promote consistency and efficiency of adjudication.
   26
   27
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                  - 60 -                  COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 61 of 73 Page ID #:574



    1         F.       Limited Fund
    2         236. In an abundance of caution, Plaintiffs take note of the presently
    3   apparent financial circumstances of CARNIVAL and/or PRINCESS, including
    4   their reported operating loss of $10.2 billion in 2020, to allege the possibility that
    5   their assets and resources available to fairly compensate Plaintiffs and Class
    6   Members, to satisfy appropriate punitive damages awards, and/or otherwise fairly
    7   address the claims against them may constitute a “limited fund” within the meaning
    8   of Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999), such that class certification
    9   under Rule 23(b)(1)(B) is necessary and appropriate as a matter of due process and
   10   equity.
   11         G.       Mass Action
   12         237. In the alternative, this matter should proceed as a mass action, as
   13   defined in 28 U.S.C. § 1332 (d)(11)(B)(i) and should be tried jointly on the ground
   14   that Plaintiffs’ claims involve common questions of law or fact, including as set
   15   forth above.
   16         238. Plaintiffs’ individual claims exceed the required jurisdictional amount
   17   of $75,000.00.
   18                                 CLAIMS FOR RELIEF
   19                          FIRST CAUSE OF ACTION
                         NEGLIGENCE AGAINST ALL DEFENDANTS
   20
              239. Plaintiffs re-allege all allegations in paragraphs 1 through 222 as if
   21
        alleged fully herein.
   22
              240. Defendants PRINCESS and its owner CARNIVAL, which supervises
   23
        and monitors PRINCESS’s adherence to safety, security, environmental, and
   24
        regulatory requirements, owed Plaintiffs, and the Class, who were passengers who
   25
        boarded the M/V GRAND PRINCESS on February 11, 2020, and who Defendants
   26
        therefore had a custodial relationship over, a duty to ensure that they would not be
   27
        exposed to an unreasonable risk of harm. Defendant CARNIVAL, who wholly
   28
                                                                       SECOND AMENDED CLASS ACTION
                                                 - 61 -                     COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 62 of 73 Page ID #:575



    1   owner PRINCESS and “currently monitors and supervises” PRINCESS’s
    2   adherence to “environmental, safety, security, and regulatory” requirements owed
    3   Plaintiffs a duty to ensure that their passage would be safe and secure, and free
    4   from exposure to an unreasonable risk of harm.
    5         241. CARNIVAL and PRINCESS held themselves out as committed to and
    6   responsible for ensuring the health and safety of their vessels and the passengers
    7   onboard those vessels—including the M/V GRAND PRINCESS. Plaintiffs and
    8   Class members took Defendants at their word and put themselves in Defendants
    9   hands for the full duration of the voyage that is the subject of this Complaint.
   10   Plaintiffs and Class members relied on Defendants to ensure their security. Thus,
   11   Defendants owed Plaintiffs and the Class a duty to take actions to prevent and
   12   mitigate the risk of threats to passengers’ health and safety, including by ensuring
   13   that the M/V GRAND PRINCESS was properly cleaned, disinfected, and safely
   14   maintained. Furthermore, Defendants owed Plaintiffs and Class members a duty to
   15   not take actions that would exacerbate the spread and threat of COVID-19 onboard
   16   the ship.
   17         242. Defendants knew or should have known the unique conditions aboard
   18   cruise ships that create a particular risk of viral outbreak. Defendants knew or
   19   should have known that cruise ships owned and operated by Defendants had been
   20   the sites of prior, lethal outbreaks of COVID-19, and should have been aware of
   21   new guidelines for the cruise industry published by Dr. Hadjichristoulou and a team
   22   of European experts on February 3, 2020. In particular, Defendants had knowledge
   23   of the actual risks facing passengers based on the outbreak of the virus on the M/V
   24   Diamond Princess.
   25         243. Defendants knew or should have known that passengers boarding the
   26   M/V GRAND PRINCESS could be carriers of COVID-19, and that crew members
   27   aboard the M/V GRAND PRINCESS were or could have been exposed to COVID-
   28
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 62 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 63 of 73 Page ID #:576



    1   19 and were or could have been carriers of the virus, but did not institute any
    2   screening procedures prior to the February 11, 2020, embarkation of the M/V
    3   Grand Princess.
    4         244. Defendants failed to do what a reasonably careful cruise ship owner
    5   and operator would do under the circumstances.
    6         245. Defendants breached their duties to Plaintiffs and the Class when, with
    7   the aforementioned knowledge, Defendants nevertheless chose to embark on the
    8   San Francisco-Mexico voyage.
    9         246. Defendants also breached their duties when, with that same
   10   knowledge, they chose not to screen or medically examine any passengers or crew
   11   members, or prevent those infected with the virus from boarding the ship, prior to
   12   embarkation on February 11, 2020, or throughout the cruise at any ports of call
   13   after passengers had left and returned to the ship.
   14         247. Additionally, Defendants breached their duties to Plaintiffs and the
   15   Class when Defendants repeatedly failed to notify passengers aboard the M/V
   16   GRAND PRINCESS during the instant voyage that passengers traveling alongside
   17   them were suffering from COVID-19 symptoms.
   18         248. If Defendants had adequately informed Plaintiffs and the Class prior to
   19   boarding, or at any other time, of the relevant information in Defendants’
   20   possession, including facts regarding Defendants’ lack of adequate disinfecting
   21   procedures on the M/V GRAND PRINCESS, lack of adequate quarantining
   22   procedures, and the actual risk of exposure to COVID-19, Plaintiffs and the Class
   23   could have made informed decisions about their health and their families’ health,
   24   including disembarking from or not boarding the vessel.
   25         249. Defendants repeatedly breached their duties to Plaintiffs and the Class
   26   when, throughout the San Francisco-Mexico voyage, with the aforementioned
   27   knowledge, they repeatedly chose not to inform Plaintiffs of the continuing and
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                 - 63 -                   COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 64 of 73 Page ID #:577



    1   growing risks of contracting COVID-19, and chose not to provide Plaintiffs with
    2   the informed option to disembark at one of the vessel’s ports of call.
    3         250. Finally, Defendants continued to breach their duties to Plaintiffs and
    4   the Class when, after learning that at least one passenger onboard was suffering
    5   from COVID-19 symptoms, they, inter alia: chose not to warn Plaintiffs’ and the
    6   Class of the potential for infection; failed to implement quarantine or social
    7   distancing protocols; chose to continue operating large, public gatherings and
    8   meals; chose to continue to operate daily turndown service; and chose to continue
    9   hosting communal activities.
   10         251. As a direct and proximate result of Defendants’ breach of their duties
   11   of care and their negligent exposure of Plaintiffs and the Class to COVID-19,
   12   Plaintiffs and the Class have suffered illness and injury as described above in
   13   paragraphs 148 through 198.
   14         252. As a direct and proximate result of PRINCESS’s and CARNIVAL’S
   15   failure to safeguard Plaintiffs and the class, and as a direct and proximate result of
   16   PRINCESS’s and CARNIVAL’s other acts and omissions as laid out herein,
   17   Plaintiffs were directly exposed COVID-19 and to actual risk of immediate physical
   18   injury, Plaintiffs and the Class have suffered physical injury, emotional distress of
   19   the nature and type that reasonable persons would suffer under the circumstances
   20   alleged in this Complaint, including, but not limited to, suffering, anguish, fright,
   21   horror, nervousness, grief, anxiety, worry, shock, humiliation and shame. They
   22   were traumatized by the reasonable apprehension of developing COVID-19. It is
   23   expected that they will continue to suffer and will, in the future, require medical
   24   services not of a kind generally anticipated as part of the effects of daily life.
   25                        SECOND CAUSE OF ACTION
                    GROSS NEGLIGENCE AGAINST ALL DEFENDANTS
   26
              253. Plaintiffs re-allege all allegations in paragraphs 1 through 222 as if
   27
        alleged fully herein.
   28
                                                                       SECOND AMENDED CLASS ACTION
                                                  - 64 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 65 of 73 Page ID #:578



    1         254. Defendants PRINCESS and its owner CARNIVAL, which supervises
    2   and monitor’s PRINCESS’s adherence to safety, security, environmental, and
    3   regulatory requirements, each owed duties to Plaintiffs and the Class to: safeguard
    4   against and mitigate the risks of passenger injury and illness; appropriately disinfect
    5   and sanitize the M/V GRAND PRINCESS, in light of the circumstances of a global
    6   pandemic; notify Plaintiffs and the Class of the actual and especially high risk of
    7   contracting COVID-19 aboard the M/V GRAND PRINCESS; disembark
    8   passengers and crew members who had likely come into contact with individuals
    9   infected with COVID-19; and implement medical screening and examination
   10   protocols for crew and passengers.
   11         255. Defendants knew of the unreasonably high risk of viral contagion of
   12   COVID-19 on cruise ships, and Defendants knew that it was especially dangerous
   13   to expose Plaintiffs and the rest of the Class to COVID-19 in light of the prior
   14   situation on the Diamond Princess off the coast of Japan.
   15         256. Defendants’ conduct in deciding to continue to operate the M/V
   16   GRAND PRINCESS with Plaintiffs and the Class aboard, even with the
   17   aforementioned knowledge, demonstrates an intentional failure to do what a
   18   reasonably careful cruise ship owner and operator would do under the
   19   circumstances, exhibits a willful and conscious disregard for the safety of Plaintiffs
   20   and the Class, and evidences recklessness and indifference by Defendants, which
   21   constitutes gross negligence.
   22         257. Defendants’ failure to abide by the guidelines issued on February 3,
   23   2020, by not disembarking, quarantining or otherwise sheltering in their cabins the
   24   passengers and crew members known to have come into contact with the
   25   passenger(s) suffering from COVID-19 symptoms onboard the instant cruise
   26   demonstrates a willful and conscious disregard for the rights and safety of others
   27
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                - 65 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 66 of 73 Page ID #:579



    1   and amounts to an extreme departure of what a reasonably careful cruise ship owner
    2   and operator would do.
    3         258. Defendants’ choice not to warn Plaintiffs and the Class of their actual
    4   risk of harm in being exposed to COVID-19 after learning about a passenger
    5   onboard who came down with symptoms (and later died) constitutes a failure to
    6   provide even a modicum of care to Plaintiffs and the Class. The continued and
    7   repeated choice not to provide passengers with notice of the actual risks facing
    8   them demonstrates a willful and conscious disregard for the rights and safety of
    9   others and amounts to an extreme departure of what a reasonably careful cruise ship
   10   owner and/or operator would do.
   11         259. Moreover, Defendants’ behavior demonstrated a willful and conscious
   12   disregard for the rights and safety of others, and an extreme departure of what a
   13   reasonably careful cruise ship owner and/or operator would do in their continued
   14   and repeated choices to: not effectively sanitize and disinfect the M/V GRAND
   15   PRINCESS during the San Francisco-Mexico voyage; not institute medical
   16   screening and examinations for passengers and crew members; host large social
   17   gatherings and meals; conduct daily turn-down service; and not implement
   18   quarantine or social distance protocols at any point during the voyage. These
   19   decisions manifest Defendants’ utter failure to provide even a modicum of care to
   20   Plaintiffs and the Class.
   21         260. Defendants chose to place profits over people, including the safety of
   22   their passengers, crew, and the general public in continuing to operate business as
   23   usual, despite their knowledge of the actual—potentially lethal—risk to Plaintiffs
   24   and the Class.
   25         261. Indeed, as a direct and proximate result of Defendants’ extreme
   26   departure from the ordinary standard of care and their failure to meet their duties of
   27
   28
                                                                     SECOND AMENDED CLASS ACTION
                                                - 66 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 67 of 73 Page ID #:580



    1   care to Plaintiffs and the Class by providing even scant care, Plaintiff s experienced
    2   COVID-19-associated symptoms as described in paragraphs 148 through 198.
    3         262. Finally, as a direct and proximate result of Defendants’ gross
    4   negligence in exposing Plaintiffs and the Class to actual risk of immediate physical
    5   injury, Plaintiffs and the Class have suffered emotional distress of the nature and
    6   type that reasonable persons would suffer under the circumstances alleged in this
    7   Complaint, including, but not limited to, suffering, anguish, fright, horror,
    8   nervousness, grief, anxiety, worry, shock, humiliation and shame. They were
    9   traumatized by the fear of developing COVID-19. It is expected that they will
   10   continue to suffer and will, in the future, require medical services not of a kind
   11   generally accepted as a typical part of daily life.
   12                       THIRD CAUSE OF ACTION
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
   13
              263. Plaintiffs re-allege all allegations in paragraphs 1 through 222 as if
   14
        alleged fully herein.
   15
              264. Defendants CARNIVAL and PRINCESS knew or should have known
   16
        of the actual, unique risk of viral contagion of COVID-19 aboard cruise ships, and,
   17
        in light of the situation on the Diamond Princess only 3 weeks prior to the instant
   18
        voyage on the M/V GRAND PRINCESS, Defendants knew or should have known
   19
        that it was especially dangerous to expose Plaintiffs and the rest of the Class to
   20
        COVID-19.
   21
              265. Even in light of this information, however, Defendants failed to
   22
        implement any effective screening or medical examination procedures for
   23
        passengers boarding the ship prior to the voyage.
   24
              266. Defendants also knew or should have known that at least one
   25
        passenger traveling on the instant trip aboard the GRAND PRINCESS was
   26
        experiencing symptoms of COVID-19 (that passenger eventually tested positive for
   27
        COVID-19).
   28
                                                                      SECOND AMENDED CLASS ACTION
                                                  - 67 -                   COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 68 of 73 Page ID #:581



    1         267. Nevertheless, Defendants continually and repeatedly acted or failed to
    2   act in ways that caused Plaintiffs to be exposed to COVID-19, including but not
    3   limited to: failing to take any effective actions to prevent or mitigate the spread of
    4   COVID-19; failing to alert passengers to the possibility of infection aboard the
    5   ship; hosting and encouraged participation in large group activities and events that
    6   Defendants knew could lead to large-scale infection among the crew and
    7   passengers.
    8         268. These choices by Defendants created a dangerous and threatening
    9   environment in which Plaintiffs and the Class were forced to live for almost two
   10   weeks, at all times directly exposed to COVID-19 and at risk of becoming infected
   11   with, made ill by, and/or spreading COVID-19. And Defendants’ acts and
   12   omissions likely exacerbated the spread of the virus aboard the ship.
   13         269. As the direct and proximate result of Defendants’ actions and
   14   omissions throughout the duration of their voyage aboard the GRAND PRINCESS,
   15   Plaintiffs and members of the Class were in the “zone of danger,” where they were
   16   directly exposed to a potentially-lethal virus, and placed at immediate risk of—and
   17   actually suffered—actual physical harm as a result of their direct and prolonged
   18   exposure to COVID-19.
   19         270. As a result of this exposure, which was directly and proximately
   20   caused by Defendants’ acts and omissions, Plaintiffs and members of the Class
   21   experienced severe psychic injuries, of the nature and type that reasonable persons
   22   would suffer under the circumstances alleged in this Complaint, when they were
   23   forced to watch first hand as their friends and family members became ill with
   24   COVID-19, were concerned for their own safety and well-being, and continue to
   25   expect that they may begin exhibiting symptoms or health complications not yet
   26   identified as a result of COVID-19. Plaintiffs suffered physical and emotional
   27   injury as the direct and proximate result of Defendants’ misconduct.
   28
                                                                      SECOND AMENDED CLASS ACTION
                                                 - 68 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 69 of 73 Page ID #:582



    1         271. As a direct and proximate result of Defendants’ extreme departure
    2   from the ordinary standard of care and their failure to meet their duties of care to
    3   Plaintiffs and the Class by providing even scant care, which exposed Plaintiffs and
    4   the Class to COVID-19, Plaintiffs and the Class have suffered illness and injury as
    5   described above in paragraphs 148 through 198.
    6         272. Finally, as a direct and proximate result of Defendants’ gross
    7   negligence, Plaintiffs and the Class were exposed to COVID-19 and threatened
    8   with serious physical injury. As a result, Plaintiffs and the Class have suffered
    9   emotional distress of the nature and type that reasonable persons would suffer under
   10   the circumstances alleged in this Complaint, including, but not limited to, suffering,
   11   anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation and
   12   shame related to their own risk of contracting COVID-19 and the suffering they
   13   witnessed among their fellow passengers who contracted COVID-19. Plaintiffs and
   14   members of the class were traumatized by the reasonable apprehension of their
   15   family members, friends and fellow passengers developing COVID-19 and by the
   16   threat to their own health of becoming infected with the virus or suffering future
   17   negative health outcomes or complications related to exposure to and / or
   18   contraction of the virus.
   19         273. Plaintiffs and Class members were endangered and harmed by
   20   Defendants’ actions when they were forced to travel on an infested vessel without
   21   appropriate information about the risks facing them. It is expected that Plaintiffs
   22   and the Class will continue to suffer and will, in the future, require medical services
   23   not of a kind generally anticipated as a typical part of daily life.
   24                                  PRAYER FOR RELIEF
   25         WHEREFORE, Plaintiffs, on behalf of themselves, and all others similarly
   26   situated, pray for judgment against Defendants, and each of them, as follows:
   27         1.     An order certifying the proposed Class pursuant to Fed. R. Civ. P. Rule
   28
                                                                        SECOND AMENDED CLASS ACTION
                                                  - 69 -                     COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 70 of 73 Page ID #:583



    1   23(a) and (b)(1), (b)(2), (b)(3) and/or (c)(4), designating Plaintiffs Cynthia Lynn
    2   Ford, James David Arthur Ford, Carole Kealy, Kelly Sandoval, and Ruben
    3   Sandoval as named representatives of the Class and designating the undersigned as
    4   Class Counsel;
    5          2.     An award of damages totaling in excess of Five Million Dollars
    6   ($5,000,000.00), inclusive of compensatory damages for Plaintiffs’ injuries, including
    7   emotional pain and suffering and any other damages allowed by law, in an amount to
    8   be proven at trial;
    9          3.     An award of the costs associated with the ongoing medical monitoring
   10   and diagnostic examinations required to diagnose, prevent, and/or treat current or
   11   future injury related to Plaintiffs’ and Class Members’ exposure to, illness and disease
   12   caused by, and contraction, asymptomatic contraction, and/or potential contraction of
   13   COVID-19, in light of the evolving scientific understanding of the full risk and scope
   14   of health outcomes related to and / or resulting from the virus;;
   15          4.     An injunction requiring Defendants to: disclose to future passengers the
   16   nature and rate of risk of communicable disease upon their cruise ships; implement
   17   disinfecting and sanitizing procedures on each of their ships in between and during
   18   voyages; implement appropriate social distancing and physical distancing protocols to
   19   avoid or reduce the transmission of communicable pathogens; disembark and
   20   quarantine passengers when Defendants become aware of a heightened risk of
   21   communicable disease aboard a ship; and canceling or discontinuing the operation of
   22   cruises when Defendants know or should have known of a potential deadly pathogen
   23   or similar aboard their ships.
   24          5.     An award of attorneys’ fees and costs, as allowed by law;
   25          6.     An award of pre-judgment and post-judgment interest, as provided by
   26   law;
   27
   28
                                                                       SECOND AMENDED CLASS ACTION
                                                  - 70 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 71 of 73 Page ID #:584



    1          7.      Leave to amend this Complaint to conform to the evidence produced at
    2   trial; and
    3          8.      For such other and further relief as the Court deems just and proper.
    4                               DEMAND FOR JURY TRIAL
    5          Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
    6   Rules of Civil Procedure.
    7
                                            Respectfully submitted,
    8
         Dated:      August 23, 2021        NELSON & FRAENKEL LLP
    9
   10
                                            By: /s/ Gretchen M. Nelson
   11
                                            Gretchen M. Nelson (112566)
   12                                       gnelson@nflawfirm.com
                                            Carlos F. Llinás Negret (284746)
   13                                       cllinas@nflawfirm.com
                                            601 So. Figueroa Street, Suite 2050
   14                                       Los Angeles, CA 90017
                                            Telephone: 213-622-6469
   15
                                            Facsimile: 213-622-6019
   16
   17    Dated:      August 23, 2021        MARY ALEXANDER & ASSOCIATES, P.C.
   18
   19                                       By: /s/ Mary E. Alexander
   20                                       Mary E. Alexander, Esq. (SBN 104173)
                                            malexander@maryalexanderlaw.com
   21                                       Brendan D.S. Way, Esq. (SBN 261705)
                                            bway@maryalexanderlaw.com
   22                                       44 Montgomery Street, Suite 1303
                                            San Francisco, California 94104
   23
                                            Telephone: (415) 433-4440
   24                                       Facsimile: (415) 433-5440
   25
   26
   27
   28
                                                                       SECOND AMENDED CLASS ACTION
                                                  - 71 -                    COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 72 of 73 Page ID #:585



    1    Dated:   August 23, 2021     LIEFF CABRASER HEIMANN &
                                      BERNSTEIN, LLP
    2
    3
                                      By: /s/ Christopher E. Coleman
    4
                                      Elizabeth J. Cabraser (SBN 083151)
    5                                 ecabraser@lchb.com
                                      Jonathan D. Selbin (SBN 170222)
    6                                 jselbin@lchb.com
                                      275 Battery Street, 29th Floor
    7                                 San Francisco, CA 94111-3339
                                      Telephone: (415) 956-1000
    8                                 Facsimile: (415) 956-1008
    9                                 LIEFF CABRASER HEIMANN &
                                      BERNSTEIN, LLP
   10                                 Mark P. Chalos (Pro Hac Vice)
                                      mchalos@lchb.com
   11                                 Christopher E. Coleman (Pro Hac Vice)
                                      ccoleman@lchb.com
   12                                 ൢൢൢ ൢnd Avenue South, Suite ൡ൦൤ൠ
                                      Nashville, TN ൣ൧ൢൠൡ
   13                                 Telephone: (൦ൡ൥) ൣൡൣ-൩ൠൠൠ
                                      Facsimile: (ൢൡൢ) ൣൡൣ-൩൩൦൥
   14
   15                                 Attorneys for Plaintiffs
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                 SECOND AMENDED CLASS ACTION
                                           - 72 -                     COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 47 Filed 08/23/21 Page 73 of 73 Page ID #:586



    1                             CERTIFICATE OF SERVICE
    2         I, Christopher E. Coleman, hereby certify that on August 23, 2021, I caused
    3   to be electronically filed the above SECOND AMENDED CLASS ACTION
    4   COMPLAINT FOR DAMAGES with the Clerk of the United States District
    5   Court for the Central District of California using the CM/ECF system, which shall
    6   send electronic notification to all counsel of record.
    7
    8                                           /s/ Christopher E. Coleman
                                                Christopher E. Coleman
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                    SECOND AMENDED CLASS ACTION
                                                 - 73 -                  COMPLAINT FOR DAMAGES
